

Exhibit 10.2


LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of July 8, 2016,
(the “Effective Date”) is entered into between Enphase Energy, Inc., a Delaware
corporation (“Borrower”), each Lender (as defined in Section 14) and Obsidian
Agency Services, Inc., a California corporation, in its capacity as
administrative and collateral agent (the “Agent”) for Lenders, and provides the
terms on which Lenders shall lend to Borrower and Borrower shall repay
Lenders.  For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


SECTION 1.
LOAN AND TERMS OF PAYMENT

1.1.    Promise to Pay.  Borrower hereby unconditionally promises to pay Lenders
the outstanding principal amount of all Credit Extensions, all accrued and
unpaid interest thereon and all other Obligations as and when due in accordance
with this Agreement.
1.2.    Term Loan.
(a)    Availability. Subject to the terms and conditions of this Agreement,
Lenders, severally and not jointly, agree to make in accordance with Schedule
1.2, and Borrower agrees to draw, a Credit Extension under the Term Loan in an
aggregate amount of Twenty Five Million Dollars ($25,000,000) on the Effective
Date. After repayment, Credit Extensions made under the Term Loan may not be
reborrowed. Under no circumstances shall a Lender be required to make Credit
Extensions in excess of the commitment amount listed next to such Lender’s name
on Schedule 1.2.
(b)    Repayment. The Term Loan shall be “interest-only” during the Interest
Only Period, with interest payable on the outstanding amount of Credit
Extensions made under the Term Loan on the Interest Payment Date. Upon
termination of the Interest Only Period, the outstanding Credit Extensions under
the Term Loan shall be repaid in equal monthly installments (subject to the next
sentence) so that all Credit Extensions under the Term Loan and interest accrued
thereon shall be repaid on the Term Loan Maturity Date, which payments shall be
due on the first Business Day of each month. If the Term Loan Interest Rate
changes, the amount of the amortized payments will be recalculated so that
remaining periodic payments under the Term Loan (including interest) shall be
repaid in equal monthly installments from the date of such change until the Term
Loan Maturity Date. Any remaining outstanding principal amount of the Credit
Extensions and any accrued and unpaid interest thereon and all other outstanding
Obligations are due and payable in full on the Term Loan Maturity Date.
(c)    Prepayment.
(i) Mandatory Prepayment Upon Acceleration. If repayment of the Term Loan is
accelerated, Borrower shall immediately pay to Lenders an amount equal to the
sum of (a) all outstanding principal with respect to the Term Loan, plus accrued
and unpaid interest thereon, (b) the Prepayment Fee, (c) the Closing Fee (less
any portion of such Closing Fee already paid), and (d) all other sums, including
Lender Expenses, if any, that shall have become due and payable hereunder in
connection with the Term Loan, including interest at the Default Rate with
respect to any past due amounts.
(ii) Voluntary Prepayment. Borrower shall have the option to prepay all, or any
part, of the Term Loan, provided Borrower (i) delivers written notice to Agent
of its election to prepay the Term Loan at least five (5) days prior to such
prepayment, and (ii) pays, on the date of such prepayment (a) all or such part
of the outstanding principal with respect to the Term Loan set forth in its
notice, plus accrued and unpaid interest thereon, (b) the Prepayment Fee, (c)
the Closing Fee (or pro rata portion if less than the full amount of the
outstanding Term Loan is repaid), and (d) all other sums, including Lender
Expenses, if any, that shall have become due and payable hereunder in connection
with the Term Loan, including interest at the Default Rate with respect to any
past due amounts; provided, that any such notice delivered in connection with
any prepayment with the proceeds of any incurrence of Indebtedness or the
occurrence of some other identifiable





--------------------------------------------------------------------------------




event or condition, may be, if expressly so stated to be, contingent upon the
consummation of such incurrence or occurrence of such other identifiable event
or condition and may be revoked by the Borrower in the event such contingency is
not met.
1.3.    Payment of Interest on the Credit Extensions
(a)    Computation of Interest.  Interest on the Credit Extensions and all fees
payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension, the date of the making
of such Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.
(b)    Credit Extensions.  Each Credit Extension shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at the Term Loan Interest Rate. Pursuant to the
terms hereof, interest on each Credit Extension shall be paid in arrears on each
Interest Payment Date.   
(c)    Default Interest.  At Agent’s election, upon the occurrence and during
the continuation of an Event of Default, which election can be retroactive to
the date of the Event of Default, and subject to the limitation in Section 13.3
herein, Obligations shall bear interest at five percent (5.00%) above the rate
effective immediately before the Event of Default (the “Default Rate”).  Without
limiting the generality of the foregoing, upon the curing or waiver of any Event
of Default, the interest applicable to the Obligations shall revert to the
interest applicable immediately prior to the occurrence of such Event of
Default. Fees and expenses which are required to be paid by Borrower pursuant to
the Loan Documents (including, without limitation, Lender Expenses) but are not
paid when due shall bear interest until paid at the Default Rate. Payment or
acceptance of the increased interest provided in this Section 1.3(c) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Agent
or Lender.
(d)     Interest Rate Changes.  Each change in the Term Loan Interest Rate shall
be effective on the effective date of the change in the LIBOR Rate.  Agent shall
use its best efforts to give Borrower prompt notice of any such change;
provided, however, that any failure by Agent to provide Borrower with notice
hereunder shall not affect Agent’s right to make changes in the applicable
interest rate.
(e)     LIBOR Adjustment. Notwithstanding anything herein to the contrary, in
the event Agent shall have determined that Dollar deposits in the principal
amounts of the Term Loan are not generally available in the London interbank
market, or that the rates at which such dollar deposits are being offered will
not adequately and fairly reflect the cost to Lender of making or maintaining
loans at the LIBOR Rate, or that reasonable means do not exist for ascertaining
the LIBOR Rate, Agent will, as soon as practicable thereafter, provide notice of
such determination to Borrower (a “LIBOR Unavailability Notice”). In the event
of any such determination, until Agent shall have advised Borrower that the
circumstances giving rise to such notice no longer exist, interest on the Term
Loan shall accrue by reference to the Term Loan Alternate Base Rate. Each
determination by Agent under this Section 1.3(e) shall be conclusive absent
manifest error.
1.4.    Method of Payment. Unless otherwise approved by Agent, all payments to
be made by Borrower under any of the Loan Documents shall be made by same day
wire transfer  to Agent for the benefit of Lenders in accordance with the wire
transfer instructions set forth on Schedule 1.4, as may be updated in writing
from time to time by Agent.
1.5.    Fees.  
(a)     Commitment Fee.  Borrower shall pay the Commitment Fee on the Effective
Date, which fee shall be non-refundable and deemed fully earned on the Effective
Date. Lenders may deduct the Commitment Fee from the initial Credit Extension.
(b)     Prepayment Fee.  Borrower shall pay the Prepayment Fee, if and when due
hereunder.





--------------------------------------------------------------------------------




(c)     Lender Expenses.  Borrower shall pay all Lender Expenses (including
reasonable attorneys’ fees and expenses for documentation and negotiation of the
Loan Documents) incurred through and after the Effective Date, on demand. Lender
may deduct the Lender Expenses from any Credit Extension.
(d)     Origination Fee.  Borrower has paid the Origination Fee, which fee is
deemed fully earned, and which fee shall be used to offset Lender Expenses
relating to diligence and other expenses (including attorneys’ fees and
expenses) incurred prior to the Effective Date.
(e)     Closing Fee. Borrower shall pay 25% of the Closing Fee on each
anniversary of the Effective Date, provided however, that if the entire Term
Loan is prepaid or if it becomes due and payable prior to the Term Loan Maturity
Date, the entire Closing Fee (less any portion of the Closing Fee previously
paid) shall be due and payable, and provided further, that if less than the
entire Term Loan is prepaid, an amount of the Closing Fee (less any portion of
the Closing Fee previously paid) equal to the percentage of the Term Loan being
prepaid shall be due and payable. Notwithstanding the foregoing, in no event
shall Borrower be required to pay in excess of $2,500,000 under this Section
1.5(e). The Closing Fee shall be deemed fully earned on the Effective Date
notwithstanding its receipt at a different time.
1.6.    Payments; Application of Payments. All payments (including prepayments)
to be made by Borrower under any Loan Document shall be made in immediately
available funds in U.S. Dollars, without setoff or counterclaim, before 12:00
p.m. California time on the date when due.  Payments of principal and/or
interest received after 12:00 p.m. California time are considered received at
the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid. The order and method of application of funds with respect to principal,
interest and fees owed shall be made in the sole discretion of Agent.
1.7.    Promissory Notes. Notwithstanding anything to the contrary contained in
this Agreement, Notes shall only be delivered to Agent on request. No failure of
Agent or any Lender to request or obtain a Note evidencing the Credit Extensions
to Borrower shall affect or in any manner impair the obligations of Borrower to
pay the Credit Extensions (and all related Obligations) incurred by Borrower
that would otherwise be evidenced thereby in accordance with the requirements of
this Agreement, and shall not in any way affect the security or guaranties
therefor provided pursuant to the Loan Documents. At any time when Agent
requests the delivery of a Note to evidence any of the Credit Extensions,
Borrower shall promptly execute and deliver to Agent the requested Note in the
appropriate amount or amounts to evidence such Credit Extensions.
1.8.    Reserved.
1.9.        Pro Rata Treatment. Except as otherwise provided in this Agreement,
Agent agrees that promptly after its receipt of each payment from or on behalf
of Borrower in respect of any Obligations hereunder, Agent shall distribute such
payment to Lenders entitled thereto (other than any Lender that has consented in
writing to waive its pro rata share of any such payment) on a pro rata basis
among the Lenders in accordance with their respective Pro Rata Percentage.
1.10.    Ratable Sharing. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, setoff or counterclaim against Borrower or
any other Loan Party, or pursuant to a secured claim under Section 506 of the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Lender under any applicable Bankruptcy Law, or
by any other means (but excluding any sale or participation of its Loan to a
Person other than Borrower or an Affiliate thereof, which shall be included),
obtain payment (voluntary or involuntary) in respect of any principal of or
interest on any Credit Extension as a result of which the unpaid principal
portion of its Credit Extensions shall be proportionately less than the unpaid
principal portion of the Credit Extensions of any other Lender, it shall (a)
notify Agent of such fact and (b) be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Credit Extensions of such
other Lender, so that the aggregate unpaid principal amount of the Credit
Extensions and participations held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Credit Extensions
then outstanding as the principal amount of its Credit Extensions prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Credit Extensions outstanding prior to such





--------------------------------------------------------------------------------




exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 1.10 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Loan Parties expressly consent to the
foregoing arrangements and agree that any Lender holding a participation in the
Term Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim or other event with respect to any and all
moneys owing by the Loan Parties to such Lender by reason thereof as fully as if
such Lender had made a Term Loan directly to Borrower in the amount of such
participation.
1.11.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of Agent) requires the deduction or
withholding of any Tax from any such payment by a Loan Party or Agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Borrower shall, or shall cause each of the Loan Parties to, timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.
(c)    The Loan Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Agent or a Lender shall be conclusive
absent manifest error.
(d)    Each Lender shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that Agent has not already been indemnified by any of the Loan
Parties for such Indemnified Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 13.1(f) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by Agent to Lender from any other source against any amount
due to Agent under this paragraph (d).
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 1.11, Borrower shall, or shall
cause the Loan Party to, deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.
(f)(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to Borrower and Agent, at the time or times prescribed by applicable law, or as
reasonably requested by Borrower or Agent such properly completed and executed
documentation prescribed by applicable law or as reasonably requested by
Borrower or Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any





--------------------------------------------------------------------------------




Lender, if reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
(ii) Without limiting the generality of the foregoing, any Lender shall, to the
extent it is legally entitled to do so, deliver to Borrower and Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the request of Borrower or Agent), whichever of the
following is applicable:
(A)any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
(B)any Foreign Lender shall deliver to Borrower and Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement
whichever of the following is applicable:
i.in in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty;
ii.executed originals of IRS Form W-8ECI;
iii.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC and (B) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such
Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) executed originals
of IRS Form W-8BEN or W-8BEN-E;
iv.to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by an
IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; or
v.executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding





--------------------------------------------------------------------------------




Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or Agent to determine the
withholding or deduction required to be made.
iii.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall
deliver to Borrower and Agent at the time or times prescribed by law and at such
time or times reasonably requested by Borrower or Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.
(g)    If Agent or any Lender determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 1.11 (including by the payment of
additional amounts pursuant to this Section 1.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph g (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph g, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph g the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.
(h)    Nothing contained in this Section 1.11 shall require any Lender (or any
transferee or assignee) or Agent to make available any of its Tax Returns or any
other information that it reasonably deems to be confidential or proprietary.
SECTION 2.
CONDITIONS OF CREDIT EXTENSIONS

2.1.    Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Agent shall have received, in form and substance satisfactory to
Agent, such documents, and evidence of completion of such other matters, as
Agent may reasonably deem necessary or appropriate, including, without
limitation:
(a)    duly executed signatures to the Loan Documents;
(b)    duly executed certificate from Borrower and any Joining Party’s secretary
containing approved Borrowing Resolutions, current Certificate of Incorporation
(or equivalent document), Bylaws and a good standing certificate from the
jurisdiction of Borrower’s and any Joining Party’s formation as well as any
state where they maintain a business presence;
(c)    duly executed signatures to the Intercreditor Agreement;





--------------------------------------------------------------------------------




(d)    any other documentation Agent reasonably requests; and
(e)    payment of the Origination Fee (which has been paid), Commitment Fee and
Lender Expenses.
2.2.    Conditions Precedent to all Credit Extensions.  Each Lender’s
obligations to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:
(a)    timely receipt of a completed Notice of Borrowing; and
(b)    the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension, provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete as of such date, and no Event of Default
shall have occurred and be continuing or result from the Credit Extension.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete, provided, however, that those representations and warranties expressly
referring to a specific date shall be true, accurate and complete as of such
date; and
(c)    in Agent’s reasonable discretion, there has not been any material
impairment in the Collateral, general affairs, management, results of operation,
financial condition or the prospect of repayment of the Obligations.
2.3.    Covenant to Deliver.  Borrower agrees to deliver to Lenders and Agent
each item required to be delivered to Lender or Agent under this Agreement as a
condition precedent to any Credit Extension.  Borrower expressly agrees that a
Credit Extension made prior to the receipt by Lender or Agent of any such item
shall not constitute a waiver by Lender or Agent of Borrower’s obligation to
deliver such item, and the making of any Credit Extension in the absence of a
required item shall be in Lender’s and Agent’s sole discretion.
2.4.    Procedure for the Borrowing of Credit Extensions.
(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of a Credit Extension set forth in this Agreement, each Credit
Extension shall be made upon Borrower’s irrevocable written notice delivered to
Agent in the form of a completed Notice of Borrowing executed by a Responsible
Officer of Borrower or without instructions if the Credit Extensions are
necessary to meet Obligations which have become due.  Such Notice of Borrowing
must be received by Agent prior to 12:00 p.m. California time at least three (3)
Business Days prior to the requested Funding Date, provided that the Notice of
Borrowing for the initial Credit Extension may be provided on the Effective
Date.
(b)    Subject to the terms of this Agreement the proceeds of all such Credit
Extensions will then be made available to Borrower on the Funding Date by Lender
by transfer to the account specified in the Notice of Borrowing. No Credit
Extensions shall be deemed made to Borrower, and no interest shall accrue on any
such Credit Extension, until the related funds have been deposited in the
account specified in the applicable Notice of Borrowing. 
SECTION 3.
CREATION OF SECURITY INTEREST

3.1.    Grant of Security Interest.  Borrower hereby grants Agent, for the
benefit of Agent and Lenders, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Agent,
for the benefit of Agent and Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. If Agent determines that the perfection of its security interest in any
Collateral requires the recordation or filing of documentation other than a
Financing Statement, Borrower shall promptly execute such additional
documentation upon presentation. If Agent determines that the perfection of its
security interest in any Collateral requires the possession or control of such
Collateral, Borrower shall, subject to the Intercreditor Agreement and Section
3.3, promptly deliver such Collateral to Agent or enter into a control agreement
satisfactory to the Agent to establish such control. Notwithstanding anything to
the contrary in this agreement, (a) so long as the Wells Fargo Indebtedness
remains outstanding and Wells Fargo has not taken any actions to create or
perfect its





--------------------------------------------------------------------------------




security interest outside of the United States, then except for Pledged Account,
no such actions shall be required or taken by Agent or the Lenders in order to
create or perfect any security interests in assets of Borrower and its
Subsidiaries located or titled outside of the United States; and (b) so long as
the Wells Fargo Indebtedness remains outstanding and Wells Fargo has not taken
any actions to create or perfect its security interest in any real estate of
Borrower and its Subsidiaries, then no such actions shall be required or taken
by Agent or the Lenders in order to create or perfect any security interest in
any real estate.
3.2.    Priority of Security Interest.  Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens described in Subsections (a) through (m) of the
definition of Permitted Liens that may have superior priority to Agent’s Lien
under this Agreement).  If Borrower shall acquire a Commercial Tort Claim in an
amount greater than Two Hundred Fifty Thousand Dollars ($250,000), Borrower
shall promptly notify Agent in a writing signed by Borrower of the general
details thereof and upon request grant to Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Agent.
3.3.    Termination. If the Obligations (other than inchoate indemnity
obligations) are satisfied in full and this Agreement is terminated, Agent’s
Lien on the Collateral shall automatically terminate and all rights therein
shall revert to each Loan Party and Agent shall, at such Loan Party’s sole cost
and expense, execute such documentation and take such further action as may be
reasonably necessary to evidence the termination contemplated by this Section
3.3. If at any time after such termination or Agent’s release of its security
interest granted herein any Collateral or other property Lender receives in
satisfaction of the Obligations is recovered, disgorged, set aside or otherwise
avoided, or is subject to recovery, disgorgement, being set aside or avoided
(whether through a formal court proceeding or otherwise) by or to Borrower, a
bankruptcy trustee, a receiver or similar representative, then this Agreement
and any other Loan Documents as Agent may elect shall be deemed revived,
reinstated and in full force and effect as if the original termination did not
occur, and Agent’s security interest and all other rights in the Collateral
shall be deemed in full force and effect until the full and final repayment of
all Obligations (other than inchoate indemnity obligations).
Notwithstanding anything herein to the contrary, upon the consummation of any
sale or other disposition by any Loan Party of any Collateral to a third party
that is not a Loan Party in a transaction permitted under this Agreement or any
other Loan Document, or upon the effectiveness in accordance with this Agreement
of any written consent to the release of the security interest in any
Collateral, the security interests in such Collateral shall be automatically
released (but shall attach to the proceeds or products thereof) without further
action by any party. In connection with any such release, the Agent shall
execute and deliver to any Loan Party, at such Loan Party’s expense and without
recourse to or warranty by the Agent, all documents that such Loan Party shall
reasonably request to evidence such release, including a UCC-3 to reflect such
release.
3.4.    Authorization to File Financing Statements.  Borrower hereby authorizes
Agent to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Agent and Lenders’ interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate Agent’s and
Lenders’ rights under the Code.   
SECTION 4.
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:
4.1.    Due Organization, Authorization; Power and Authority; Enforceability. 
(a)    Borrower is and each of its Subsidiaries are duly existing and in good
standing as a Registered Organization in their jurisdiction of formation and are
qualified and licensed to do business and are in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified.  In connection with this Agreement, Borrower and
each of its Subsidiaries has delivered to Agent a completed and signed
certificate entitled “Perfection Certificate” and collectively, the “Perfection
Certificates.”  Borrower represents and warrants to Lenders and Agent, as of the
Effective Date, as of the date that each Compliance Certificate is to be
delivered and as of the date each Compliance Certificate is delivered, that
(i) Borrower and each Subsidiary’s exact legal name and address is as indicated
in Section 4.1(a) of the Perfection Certificates; (ii) Borrower and each
Subsidiary is an organization of the type and is organized in the





--------------------------------------------------------------------------------




jurisdiction set forth in Section 4.1(a) of the Perfection Certificates; (iii)
Section 4.1(a) of Perfection Certificates accurately sets forth Borrower and
each Subsidiary’s organizational identification number or accurately states that
there is none; (iv) Section 4.1(a) of the Perfection Certificates accurately
sets forth the names (formal and informal), jurisdiction of formation,
organizational structure or type, and organizational number assigned by its
jurisdiction that Borrower and each Subsidiary used for the past five (5) years;
and (v) all other information set forth on the Perfection Certificates is
accurate and complete (it being understood that (A) if any information contained
in the Perfection Certificates changes after the Effective Date and if that
information relates to a Subsection of this Section 4 which specifically allows
for information in the Perfection Certificates to be updated after the Effective
Date, Borrower shall, or Borrower shall cause its applicable Subsidiary to,
update such information in Borrower’s next timely delivered Compliance
Certificate, and (B) that any such update shall be effective only to update
changes and not to correct errors). After the Effective Date, Borrower and its
Subsidiaries may update any information under Section 4.1(a) of the Perfection
Certificates by delivery of a written notice to Agent.
(b)The execution, delivery and performance by Borrower and each other Loan Party
of the Loan Documents to which they are a party have been duly authorized, and
do not (i) conflict with Borrower’s or any Loan Party’s organizational
documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or (v) constitute an
event of default under any material agreement by which Borrower or any
Subsidiary is bound.
(c)This Agreement has been duly executed and delivered by Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. 
4.2. Collateral.  
(c)Except as disclosed in the Perfection Certificate, Borrower has good title
to, has rights in, and the power to Dispose of each item of the Collateral upon
which it purports to grant a Lien hereunder, free and clear of any and all Liens
except Permitted Liens.  Borrower has no Pledged Accounts other than the Pledged
Accounts (i) described in Section 4.2(a) of the Perfection Certificates (which
may be amended to add or remove Pledged Accounts as provided by Section
4.1(a)(v)) delivered to Lenders and Agent in connection herewith, or (ii) of
which Borrower has given Lenders and Agent notice and taken such actions as are
necessary to give Agent a perfected security interest therein (other than with
respect to Excluded Accounts).  Borrower’s Accounts and those of its
Subsidiaries are bona fide, existing obligations of the Account Debtors.
(d)The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in Section 4.2(b) of the Perfection
Certificates, which may be amended to add or remove bailees as provided by
Section 4.1(a)(v), above or as permitted pursuant to Section 6.3.  None of the
components of the Collateral shall be maintained at locations other than as
provided in Section 4.2(b) and Schedule H of the Perfection Certificates, which
may be amended to add or remove bailees and real property locations as provided
by Section 4.1(a)(v), above or as permitted pursuant to Section 6.3.
(e)To the extent that Inventory exists, all Borrower’s and its Subsidiaries’
Inventory is in all material respects of good and marketable quality, free from
defect (other than defects that do not prevent satisfaction of the standard
requirements for delivery and acceptance of such Inventory and except for
obsolete, damaged, defective or slow-moving items that have been written off or
written down to fair market value or for which adequate reserves have been
established).
(f)Section 4.2(d) of the Perfection Certificates lists all Intellectual Property
of Borrower and its Subsidiaries (other than over-the-counter software and other
non-customized mass market licenses that are





--------------------------------------------------------------------------------




commercially available to the public), and may be updated to add or remove
Intellectual Property as provided by Section 4.1(a)(v), above. Borrower is the
sole owner of the Intellectual Property which it owns or purports to own except
for (i) non-exclusive licenses granted to its customers in the ordinary course
of business, (ii) over-the-counter software and other non-customized mass market
licenses that are commercially available to the public, and (iii) material
Intellectual Property licensed to Borrower or its Subsidiaries and noted on the
Perfection Certificates. Except as specifically noted in Section 4.2(d) of the
Perfection Certificates, each Loan Party has the full right and authority to
Dispose of its Intellectual Property, and each of its Subsidiaries has the full
right and authority to Dispose of its Intellectual Property. Except as
specifically noted in Section 4.2(d) of the Perfection Certificates, each Patent
and Trademark which Borrower or any of its Subsidiaries own or purport to own is
valid and enforceable, and no part of such Intellectual Property has been judged
invalid or unenforceable, in whole or in part. Neither Borrower nor any of its
Subsidiaries is in breach of any agreement related to their Intellectual
Property, and no claim has been made in writing that any part of such
Intellectual Property violates the rights of any third party.
(g)Except as noted in Section 4.2(e) of the Perfection Certificates, neither
Borrower nor any of its Subsidiaries are a party to, or bound by, any Restricted
License. Section 4.2(e) of the Perfection Certificates may be updated as
provided by Section 4.1(a)(v), above.
(h)Except as noted in Section 4.2(f) of the Perfection Certificates, Borrower’s
ownership interests in the entities listed in Section 4.2(f) of the Perfection
Certificates are uncertificated, and shall not be certificated unless Borrower
and each of the entities listed in Section 4.2(f) of the Perfection Certificates
comply with Section 6.11, below. Section 4.2(f) of the Perfection Certificates
may be updated as provided by Section 4.1(a)(v), above.
4.3. Accounts. Upon the occurrence of an Event of Default that is continuing,
Agent may notify any Account Debtor owing Borrower money of Agent’s security
interest in such funds and verify the amount of such Account. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor.
4.4. Litigation; Governmental Action.  Except as set forth in Section 4.4 of the
Perfection Certificates (which may be updated as provided by Section 4.1(a)(v),
above, to include claims asserted by Borrower), there are no actions or
proceedings pending or, to the knowledge of the Responsible Officers, threatened
in writing by or against Borrower or any of its Subsidiaries involving (i) more
than, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000), or (ii) fines, penalties or other sanctions by any Governmental
Authority. Except as set forth in Section 4.4 of the Perfection Certificates
(which may be updated as provided by Section 4.1(a)(v), above), there are no
actions or proceedings pending by Borrower or any of its Subsidiaries involving
more than, individually or in the aggregate, Five Hundred Thousand Dollars
($500,000). Except as set forth in Section 4.4 of the Perfection Certificates,
there is no action or proceeding pending by or against Borrower or any of its
Subsidiaries where Borrower or any Subsidiary has incurred in excess of Five
Hundred Thousand Dollars ($500,000) in legal expenses, including without
limitation, attorneys’ fees, for which Borrower has not been reimbursed by third
party insurance (i.e., not self-insurance) within 60 days of Borrower’s written
request for reimbursement.
4.5. Financial Statements; Financial Condition.  All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Lenders and
Agent fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations (other than, in the
case of unaudited financial statements, the absence of footnotes and normal
year-end adjustments) for the periods presented. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Lenders and Agent. Except as
set forth in Section 4.12 of the Perfection Certificates (as may be updated as
provided by Section 4.1(a)(v), above), there are no loans to Borrower’s or any
of its Subsidiaries’ employees or directors, and there are no loans from such
employees and directors to Borrower or any of its Subsidiaries other than
unreimbursed expenses occurring in the ordinary course of business.
4.6. Material Adverse Change; Solvency.  No Material Adverse Change has occurred
since the date of the most recent financial statements submitted to Lenders
and/or Agent (whether as required by this





--------------------------------------------------------------------------------




Agreement or otherwise provided). Borrower is, and Borrower and its
Subsidiaries, on a consolidated basis, are, Solvent.
4.7. Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to result in liability in excess of Five Hundred Thousand Dollars
($500,000). None of Borrower’s or any of its Subsidiaries’ properties or assets
has been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous Persons, in disposing, producing, storing, treating, or
transporting any hazardous substance other than in material compliance with
applicable laws.  Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Government Authorities that are necessary to
continue their respective businesses as currently conducted.
4.8. Investments.  Borrower and its Subsidiaries do not own any Equity Interests
except for Permitted Investments.
4.9. Tax Returns and Payments; Pension Contributions.  
(a) Borrower and its Subsidiaries have timely filed all required Tax Returns and
reports, and have timely paid (after giving effect to any duly filed extension)
all foreign, federal, state and local Taxes due and payable and all assessments,
deposits and contributions owed, in each case where such liability is in excess
of $25,000.  Borrower may, and may allow its Subsidiaries to, defer payment of
any contested Taxes, provided that Borrower or its Subsidiaries, as applicable,
(a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to prevent the
governmental authority levying such contested Taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien”.  Borrower is
unaware of any claims or adjustments proposed for any of Borrower's or its
Subsidiaries’ prior tax years which could result in additional Taxes in excess
of $25,000 becoming due and payable.  Borrower and its Subsidiaries have paid
all amounts necessary, if any, to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and neither Borrower
nor any of its Subsidiaries have not withdrawn from participation in, and have
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower or any of its Subsidiaries,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
(b)Neither Borrower nor any of its Subsidiaries ever has been, is, or, upon the
consummation of the transactions contemplated hereby, by any other Loan Document
or any related agreements, will be (i) a “passive foreign investment company”
within the meaning of Section 1297 of the IRC or (ii) a “controlled foreign
corporation” within the meaning of Section 957(a) of the IRC.
4.10. Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
(i) to refinance existing Indebtedness, (ii) as working capital and other
corporate uses, and (iii) to fund its general business requirements and not for
personal, family, household or agricultural purposes.
4.11. Full Disclosure.  No written representation, warranty or other statement
of Borrower or any of its Subsidiaries in any certificate or written statement
given to Lenders or Agent, when taken as a whole, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Lenders or Agent,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Lenders and Agent that
projections and forecasts provided by Borrower or its Subsidiaries in good faith
and based upon reasonable assumptions are not viewed as facts and that actual





--------------------------------------------------------------------------------




results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results). All projections and
forecasts Borrower or any Subsidiary provides to Lenders or Agent shall be
provided in good faith and based on the most current information available to
Borrower or such Subsidiary at the time of the delivery thereof to Agent.
4.12. Capitalization and Organization. As of the Effective Date, the
capitalization of Borrower’s Subsidiaries is as set forth in Section 4.12(a) of
the Perfection Certificate. Borrower’s organization structure is as set forth in
Section 4.12(b) of the Perfection Certificate, which may be amended as provided
by Section 4.1(a)(v).
4.13. Sanctioned Persons. None of Borrower or any of its Subsidiaries, and to
Borrower’s knowledge, any of their directors, officers, agents, employees or
Affiliate is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). Borrower
will not directly or indirectly use the proceeds of any Credit Extension or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
4.14.    Foreign Assets Control Regulations, Etc.
(a)    Neither the borrowing of any Credit Extension by Borrower hereunder nor
its use thereof will violate (i) the United States Trading with the Enemy Act,
as amended, (ii) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto, (iii) Executive Order
No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism) (the “Terrorism
Order”), (iv) USA PATRIOT ACT, or (v) USA FREEDOM ACT. No part of the Credit
Extensions will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(b)    No Loan Party (i) is or will become a “blocked person” as described in
Section 1.01 of the Terrorism Order or (ii) engages or will engage in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
(c)    Each of the Loan Parties and its Affiliates are in compliance, in all
material respects, with the USA PATRIOT ACT and the USA FREEDOM ACT.
4.15. Definition of “knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.
SECTION 5.
AFFIRMATIVE COVENANTS

Until all Obligations (other than inchoate indemnity obligations) have been
satisfied in full and Lenders are under no further obligation to make Credit
Extensions hereunder, Borrower shall comply with each of the covenants in this
Section 5:
5.1. Government Compliance. Borrower shall maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of formation and maintain qualification in each jurisdiction which
requires such qualification to be maintained, except that Borrower’s
Subsidiaries may be dissolved, liquidated or merged with another Person to the
extent permitted by Section 6.4.  Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject.
5.2. Financial Statements, Reports, Certificates.  Borrower shall deliver the
following items to Agent:
(a) Monthly Financial Statements. As soon as available, but no later than thirty
(30) days after the last day of each month (other than (x) in the case of a
month that is the end of one of Borrower’s fiscal





--------------------------------------------------------------------------------




quarters, which shall be no later than forty-five (45) days after the last day
of such month, and (y) in the case of a month that is the end of one of
Borrower’s fiscal years, which shall be no later than sixty (60) days after the
last day of such month), a company prepared consolidated balance sheet and
income statement covering Borrower’s consolidated operations for such month
setting forth in each case in comparative form to the figures for the previous
fiscal year, certified by a Responsible Officer and in a form acceptable to
Agent (the “Monthly Financial Statements”);
(b) Quarterly Financial Statements.  As soon as available, but no later than
forty-five (45) days after the last day of each quarter, a company prepared
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows covering Borrower’s consolidated
operations for such quarter setting forth in each case in comparative form the
figures for the previous fiscal year, certified by a Responsible Officer and in
a form reasonably acceptable to Agent (it being understood that financial
statements satisfying the requirements of Form 10-Q are acceptable to Agent),
with a statement of reconciliation to GAAP (the “Quarterly Financial
Statements”);
(c) Annual Audited Financial Statements.  As soon as available, but no later
than ninety (90) days after the last day of Borrower’s fiscal year, audited
consolidated balance sheet, income statement and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Agent (it being agreed that Deloitte & Touche LLP and any other
public accounting firm of national standing is acceptable to Agent) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, together with a customary “management discussion and
analysis” section (“Annual Audited Financial Statements”);
(d) Compliance Certificate.  Concurrently with the delivery of the financial
statements required under Section 5.2(a), a duly completed Compliance
Certificate signed by a Responsible Officer, certifying that as of the end of
such month, Borrower was in full compliance with all of the terms and conditions
of this Agreement, and setting forth such other information as Agent shall
reasonably request;
(e) Operating Budget.  As soon as available, but no later than sixty (60) days
after the last day of Borrower’s fiscal year, a Board-approved operating budget
for Borrower and its Subsidiaries (which shall include projected Revenue and net
cash flows) prepared and adopted in good faith as to the then current calendar
year (the “Budget”).
(f) Legal Action Notice.  A prompt report (but in any event within five (5)
Business Days after the service of process with respect thereto on Borrower or
any of its Subsidiaries) of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could reasonably be expected to
result in (i) damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) or
more, (ii) fines, penalties or other sanctions by any Governmental Authority, or
(iii) claims for injunctive or equitable relief;
(g) Intellectual Property Notice.  On each Compliance Certificate required to be
delivered under Section 5.2(d) concurrently with the financial statements
required to be delivered under Section 5.1(a) for the months of March, June,
September and December, written notice of (i) any material change in the
composition of Borrower’s or any of its Subsidiaries’ Intellectual Property,
(ii) the registration of any copyright or trademark, or the filing of any
patent, including any subsequent ownership right of Borrower or any of its
Subsidiaries’ in or to any registered copyright, patent or trademark not shown
in the Perfection Certificates, and (iii) Borrower’s knowledge of an event that
could reasonably be expected to materially and adversely affect the value of its
or any of its Subsidiaries’ Intellectual Property; and
(h) Other Information.   Borrower’s budgets, sales projections, operating plan
and other information within thirty (30) days following Agent’s written
reasonable request therefor.
Notwithstanding the foregoing, documents required to be delivered pursuant to
clauses (b) or (c) of this Section 5.2 shall be deemed to have been furnished to
Agent on the date on which the Borrower files such documents with the SEC and
such documents are publicly available on the SEC’s EDGAR filing system or any





--------------------------------------------------------------------------------




successor thereto provided that Borrower emails Agent notice of the filing which
notice contains a link to the applicable document(s). 
5.3. Notification of Noncompliance.     
(a) Borrower shall notify Agent within five (5) Business Days of having
knowledge (i) that it is not in compliance with any of its obligations under any
of the Loan Documents, or (ii) of the occurrence of any Event of Default.
(b) If any information contained in the Perfection Certificates changes after
the Effective Date and if that information relates to a subsection of Section 4
which specifically allows for information in the Perfection Certificates to be
updated after the Effective Date, Borrower shall update such information in
Borrower’s next due Compliance Certificate, provided however, that updates
related to Section 4.2(d) shall only be required to be delivered concurrently
with the financial statements required to be delivered under Section 5.1(a) for
the months of March, June, September and December.
(c) If any subsection of Section 4 is no longer true, accurate and complete and
such subsection does not specifically authorize Borrower to update such
subsection, Borrower shall indicate how such subsection is no longer true,
accurate and complete in Borrower’s next due Compliance Certificate, provided
however, that updates related to Section 4.2(d) shall only be required to be
delivered concurrently with the financial statements required to be delivered
under Section 5.1(a) for the months of March, June, September and December.
5.4. Taxes; Pensions.  Timely file, and cause each of its Subsidiaries to timely
file, all required Tax Returns and reports and timely pay, and cause each of its
Subsidiaries to timely pay, all foreign, federal, state and all other Taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, in each case where such liability is in excess of $25,000, except
for deferred payment of any Taxes contested pursuant to the terms of Section 4.9
hereof, and shall deliver to Agent, on demand, appropriate certificates
attesting to such payments, and pay all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms.
5.5. Management Rights; Access to Collateral; Books and Records. Borrower’s
officers, and key employees shall meet with Lenders or Agent and their
representatives from time to time and upon reasonable notice and during normal
business hours for the purpose of consulting with, rendering recommendations to
the management of Borrower and its Subsidiaries or obtaining information
regarding their operations, activities and prospects and expressing its views
thereon. Borrower shall consider in good faith the recommendations of Lender and
Agent in connection with the matters on which it is consulted as described
above, recognizing that the ultimate discretion with respect to all such matters
shall be retained by Borrower, Subsidiary and their management. At reasonable
times, on seven (7) Business Days’ notice (provided no notice is required if an
Event of Default has occurred and is continuing), Agent or its agents, shall
have the right to inspect the Collateral, to audit and copy Borrower’s Books,
and to conduct field audits of Borrower and any Subsidiary. Such inspections and
audits shall be conducted no more often than twice every twelve (12) months
unless an Event of Default has occurred and is continuing, provided that an
initial field audit may be conducted within the first forty-five (45) days
following the Effective date without constituting one of the two annual audits.
The foregoing inspections and audits shall be at Borrower’s expense.
5.6. Insurance.  Borrower shall keep its business and the Collateral insured for
risks and in amounts standard for companies in Borrower’s industry and location
and as Agent may reasonably request.  Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Agent.  All
property policies shall have a lender’s loss payable endorsement showing Agent
as lender loss payee and waive subrogation against Agent and shall provide that
the insurer must give Agent at least thirty (30) days’ notice before canceling,
amending, or declining to renew its policy.  All liability policies shall show,
or have endorsements showing, Agent as an additional insured with a waiver of
subrogation rights, and all such policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall give Agent at least
thirty (30) days’ notice before canceling, amending, or declining to renew its
policy.  At Agent’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments.  Proceeds payable under any policy shall,
at Agent’s option, be payable to Agent on account of the Obligations.   If





--------------------------------------------------------------------------------




Borrower fails to obtain insurance as required under this Section 5.6 or to pay
any amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 5.6, and take any action under the policies Agent deems
prudent. Borrower shall have until ten (10) Business Days after the Effective
Date to provide the endorsements required in this Section 5.6. Notwithstanding
anything to the contrary in this paragraph, so long as the Wells Fargo
Indebtedness remains outstanding, in no event shall Agent or the Lenders require
any modification of the insurance for Borrower and/or its Subsidiaries or accept
any proceeds payable under any policy.
5.7.    Pledged Accounts. Borrower’s and each Subsidiary’s Pledged Accounts
(other than Excluded Accounts) shall at all times be subject to a Control
Agreement in form and substance acceptable to Agent, provided however, that
Borrower’s Pledged Account maintained at Bridge Bank, National Association shall
not be required to be subject to a Control Agreement until five (5) Business
Days after the Effective Date.
5.8.    Protection and Registration of Intellectual Property Rights.
(c)    Borrower shall: (i) as determined in Borrower’s reasonable business
judgment to be necessary in the operation of its business, protect, defend and
maintain the validity and enforceability of Borrower’s Intellectual Property
that is material to its business or the business of any of its Subsidiaries;
(ii) promptly advise Agent in writing of infringements of Borrower’s
Intellectual Property of which Borrower has knowledge; and (iii) not allow any
Intellectual Property material to Borrower’s business, in Borrower’s reasonable
business judgment, to be abandoned, forfeited or dedicated to the public, except
as permitted by this Agreement.
(d)    Borrower shall cause each of its Subsidiaries to: (i) as determined in
such Subsidiary’s reasonable business judgment to be necessary in the operation
of its business, protect, defend and maintain the validity and enforceability of
such Subsidiary’s Intellectual Property that is necessary in or material to its
business or the business of Borrower; (ii) promptly advise Agent in writing of
infringements of such Subsidiary’s Intellectual Property of which Borrower and
such Subsidiary have knowledge; and (iii) not allow any Intellectual Property
material to such Subsidiary’s business, is such Subsidiary’s reasonable business
judgment, to be abandoned, forfeited or dedicated to the public, except as
permitted by this Agreement.
(e)    If Borrower or any of its Subsidiaries (i) obtain any Patent, registered
Trademark, registered Copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) apply for any Patent or the registration of any Trademark, then Borrower
shall provide written notice thereof to Agent in accordance with Section
5.2(g). 
(f)    Borrower shall provide written notice to Agent on the Compliance
Certificate next delivered after entering or becoming bound by any Restricted
License (other than over-the-counter software and other non-customized mass
market licenses that are commercially available to the public).  Borrower shall
take such steps as Agent reasonably requests to obtain the consent of, or waiver
by, any person whose consent or waiver is necessary for (i) any Restricted
License (other than any Restricted License which is an Intellectual Property
License) to be deemed “Collateral” and for Agent to have a security interest in
it that might otherwise be restricted or prohibited by law or by the terms of
any such Restricted License, whether now existing or entered into in the future,
and (ii) Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Lenders’ and Agent’s
rights and remedies under this Agreement and the other Loan Documents.
5.9.    Further Assurances.  Borrower shall execute any further instruments and
take further action as Agent reasonably requests to perfect or continue Agent’s
Lien in the Collateral or to effect the purposes of this Agreement.
5.10.    Creation/Acquisition of Subsidiaries. Borrower shall, at the time that
any Loan Party forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, within fifteen (15) days of such
formation or acquisition (a) cause such new Subsidiary (except for any Foreign
Subsidiary or Excluded Domestic Subsidiary (or any of their respective
Subsidiaries)) to become a Joining Party under the Loan Documents and grant a
continuing pledge and security interest in and to all the assets of such
Subsidiary, as well as provide the appropriate financing statements, all in form
and substance reasonably satisfactory to Agent (including being sufficient to
grant Agent a first priority Lien (subject to Permitted Liens)





--------------------------------------------------------------------------------




in and to the assets of such newly formed or acquired Subsidiary), and (b)
provide appropriate certificates and powers or financing statements, pledging
all of the direct or beneficial ownership interest in such new Subsidiary in
form and substance reasonably satisfactory to Agent, provided that only 65% of
the total outstanding voting Equity Interests of any first tier Foreign
Subsidiary or Excluded Domestic Subsidiary (and none of the Equity Interests of
any Subsidiary of such Foreign Subsidiary or Excluded Domestic Subsidiary) shall
be required to be pledged. Borrower shall also procure the issuer’s agreement to
follow Agent’s instructions regarding any Disposition of such securities, such
agreement to be in form and substance satisfactory to Agent.
SECTION 6.
NEGATIVE COVENANTS

Until all Obligations (other than inchoate indemnity obligations) have been
satisfied in full and Lenders are under no further obligation to make Credit
Extensions hereunder, Borrower shall comply with each of the covenants in this
Section 6:
6.1.    Dispositions; Negative Pledge.  Borrower shall not Dispose, or permit
any of its Subsidiaries to Dispose, of all or any part of its business or
property, except for Dispositions (a) of Inventory in the ordinary course of
business; (b) of worn-out, damaged or obsolete Equipment in the ordinary course
of business for fair market value and leases or subleases of real property not
useful in the conduct of the business of Borrower and its Subsidiaries; (c) in
connection with Permitted Liens and Permitted Investments; (d) of non-exclusive
licenses for the use of the property (including Intellectual Property) of
Borrower or its Subsidiaries in the ordinary course of business; (e) the use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of the Agreement or the other Loan Documents; (f) without recourse of
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof; (g) resulting in (i) the
lapse of registered Patents, Trademarks and Copyrights property of Borrower and
its Subsidiaries to the extent not economically desirable in the conduct of
their business or (ii) the abandonment of Patents, Trademarks, Copyrights, or
other Intellectual Property rights in the ordinary course of business so long as
(in each case under clauses (i) and (ii)), (A) with respect to Copyrights, such
Copyrights are not material revenue generating Copyrights, and (B) such lapse is
not materially adverse to the interests of the Lenders; (h) the making of
Restricted Payments that are expressly permitted to be made pursuant to the
Agreement; (i) of assets (i) from Borrower or any of its Subsidiaries to a Loan
Party, and (ii) from any Subsidiary of Borrower that is not a Loan Party to any
other Subsidiary of Borrower; (j) dispositions of assets constituting Equipment
sold to Flextronics so long as: (i) it is maintained at one of Flextronics’
facilities located in Mexico or the People’s Republic of China, (ii) such
Equipment is re-acquired by Borrower within 30 days after its arrival at the
relevant facility, (iii) at the time of any such disposition of such Equipment
and immediately after giving effect to the same, Liquidity is equal to or
greater than $25,000,000 and Availability is equal to or greater than
$12,500,000; and (k) of property (other than Accounts, Inventory, Equity
Interests of Subsidiaries of Borrower) not otherwise permitted in clauses (a)
through (i) so long as made at fair market value and the aggregate fair market
value of all assets disposed of in a fiscal year (including the proposed
disposition) would not exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate. Other than Permitted Liens, Borrower shall not, nor shall Borrower
permit any Subsidiary to, grant a security interest in, otherwise pledge or
allow any Lien on any assets other than in favor of Agent. Notwithstanding the
foregoing, without Agent’s prior written consent, Borrower shall not pledge or
allow any Liens on its Intellectual Property or the Intellectual Property of any
Subsidiary other than Permitted Liens.
6.2.    Changes in Business and Ownership.  Borrower shall not (a) engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; provided, that the foregoing shall not prevent
Borrower and its Subsidiaries from discontinuing any line of business if in the
reasonable business and commercial judgment of the officers of Borrower, it is
no longer desirable to be engaged in such business, and if such discontinuation
does not adversely affect the Lenders in any material respect; (b) liquidate or
dissolve (other than the liquidation or dissolution of Subsidiaries that (x) are
not Loan Parties or (y) whose assets are transferred to Borrower or another Loan
Party at the time of such liquidation or dissolution); or (c)  enter into any
transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than fifty percent (50%) of the voting





--------------------------------------------------------------------------------




Equity Interests of Borrower immediately after giving effect to such transaction
or related series of such transactions.
6.3.    Business and Collateral Locations. Borrower shall not, or permit any
Subsidiary to, without at least ten (10) days prior written notice to Agent: (a)
change its jurisdiction of organization, (b) change its organizational structure
or type, (c) change its legal name, or (d) change any organizational number (if
any) assigned by its jurisdiction of organization. Borrower shall not, or permit
any Loan Party to keep its and their Inventory, to the extent located within the
United States, at any location other than the Flextronics Facility and the
locations identified in the Perfection Certificates, in each case subject to a
bailee agreement in form and substance satisfactory to Agent; provided, that (A)
Borrower and the other Loan Parties may keep up to $5,000,000 of Inventory in
the aggregate at any time at other locations located within the United States;
provided that no more than $50,000 of such Inventory in the aggregate may be
kept at any individual location; (B) up to $3,000,000 of Inventory may be
transferred by Borrower to an international Flextronics location or to an
Expeditors International Pty Ltd. location for the sale of such Inventory by a
Subsidiary of Borrower organized outside of the United States in the ordinary
course of business; and (C) Borrower may maintain (1) (x) test equipment, (y) up
to $3,000,000 at any one time of raw materials and (z) other Equipment, in each
case in transit from Borrower’s suppliers to the Flextronics Facility and (2)
test equipment and other Equipment disposed of in accordance with Section 6.1(j)
at any Flextronics facility in Mexico or the People’s Republic of China.
6.4.    Mergers or Acquisitions.  Without the prior written consent of Agent,
Borrower shall not merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the Equity Interests or
property of another Person. Notwithstanding the foregoing, a Subsidiary may
merge or consolidate into Borrower or another Subsidiary, provided that in the
case of a merger or consolidation involving a Loan Party, the surviving Person
shall be a Loan Party.
6.5.    Indebtedness.  Borrower shall not create, incur, assume, or be liable
for any Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
6.6.    Encumbrance.  Except for Permitted Liens, Borrower shall not create,
incur, allow, or suffer any Lien on any of its property, or assign or convey any
right to receive income, including the sale of any Accounts, or permit any of
its Subsidiaries to do so. Except for Permitted Liens, Borrower shall not permit
any Collateral not to be subject to the first priority security interest granted
herein.
6.7.    Distributions; Investments. Borrower shall not, nor shall it permit any
Subsidiary to (a) directly or indirectly make any Investment other than
Permitted Investments; or (b) pay any dividends or make any distribution or
payment on or in respect of its Equity Interests, or redeem, retire or
repurchase any Equity Interests (or any securities or instruments convertible
into or exercisable for, or other rights to acquire, directly or indirectly,
Equity Interests) (each a “Restricted Payment”) from the holders thereof,
provided however, that (i) Borrower may convert any of its convertible
securities into other securities pursuant to the terms of such convertible
securities or otherwise in exchange thereof, (ii) Borrower and any of its
Subsidiaries may make payment of cash not to exceed an aggregate of Fifty
Thousand Dollars ($50,000) in lieu of the issuance of fractional shares upon (x)
exercise of options or warrants, or (y) the conversion or exchange of such
Person’s Equity Interests; (iii) each Loan Party may pay dividends solely in
Equity Interests of such Loan Party; (iv) Borrower may repurchase the Equity
Interests of Borrower of employees, former employees, officers, former officers,
directors, former directors, or consultants of Borrower or any Subsidiary (or
any spouses, ex-spouses, or estates of any of the foregoing) at the original
sales price pursuant to Board-approved repurchase agreements, in an aggregate
amount for all such repurchases, plus the amount of Indebtedness outstanding
under clause (o) of the definition of Permitted Indebtedness, not to exceed Two
Hundred Fifty Thousand Dollars ($250,000), so long as no Default or Event of
Default has occurred and is continuing at the time of any such repurchase and
would not exist immediately after giving effect to any such repurchase; (v)
Borrower may make distributions to former employees, officers, or directors of
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Borrower on account of repurchases of the Equity Interests of Borrower held by
such Persons; provided, that such Indebtedness was incurred by such Persons
solely to acquire Equity Interests of Borrower; (vi) (A) each





--------------------------------------------------------------------------------




Subsidiary may make Restricted Payments to any Loan Party; and (B) any
non-wholly owned Subsidiary may make a Restricted Payment ratably to all Persons
that own an Equity Interest in such non-wholly owned Subsidiary; and (vii) so
long as it constitutes a non-cash transaction, Borrower may make repurchases of
Equity Interests deemed to occur (i) upon the exercise of stock options to the
extent such Equity Interests represent a portion of the exercise price of those
stock options, and (ii) upon the withholding of a portion of the Equity
Interests granted or awarded to an employees, former employees, officers, former
officers, directors, former directors, or consultants of Borrower (or any
spouse, ex-spouse, or estate of any of the foregoing) payable by such Person
upon such grant or award (or vesting thereof).
6.8.    Transactions with Affiliates.  Borrower shall not, nor shall it permit
any Subsidiary to directly or indirectly enter into or permit to exist any
material transaction with any Affiliate of Borrower, except for (a) transactions
that are in the ordinary course of Borrower’s business, upon fair and reasonable
terms that are no less favorable to Borrower than would be obtained in an arm’s
length transaction with a non-affiliated Person, (b) transactions permitted
pursuant to the terms of Section 6.4 hereof, (c) transactions permitted by
Section 6.7(a), Section 6.9 and Permitted Intercompany Advances; (d) equity
financings permitted pursuant to the terms of Section 6.2 hereof; (e) unsecured
debt financings from Borrower's investors so long as all such Indebtedness is
Subordinated Debt; (f) so long as it has been approved by Borrower’s or its
applicable Subsidiary’s board of directors (or comparable governing body) in
accordance with applicable law and in the ordinary course of business, any
indemnity provided for the benefit of directors (or comparable managers) of
Borrower or its applicable Subsidiary; (g) employment agreements, employee
benefit plans, officer or director indemnification agreements or any similar
arrangements entered into by any Loan Party or any of its Subsidiaries in the
ordinary course of business; and (h) the payment for Goods by Borrower to any
Subsidiary (direct or indirect) in the ordinary course of business.
6.9.    Subordinated Debt.  Borrower shall not, nor shall it permit any
Subsidiary to (a) make or permit any payment on any Subordinated Debt, except
under the terms of the subordination, intercreditor, or other similar agreement
to which such Subordinated Debt is subject, or (b) amend any provision in any
document relating to the Subordinated Debt which would increase the amount
thereof or adversely affect the subordination thereof to Obligations owed to
Lenders without Agent’s prior written consent.
6.10.    Compliance.  Borrower shall not, nor shall it permit any Subsidiary to
become an “investment company” or a company controlled by an “investment
company”, under the Investment Company Act of 1940, as amended, or undertake as
one of its important activities extending credit to purchase or carry “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a “Reportable
Event” or “Prohibited Transaction,” as defined in ERISA, to occur; fail to
comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Effect, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
6.11.    Publicity. Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly publish, disclose or otherwise use in any public
disclosure, advertising material, promotional material, press release or
interview, any reference to the name, logo or any trademark of Agent or any
Lender or any of their Affiliates or any reference to this Agreement or the
financing evidenced hereby, in any case except as required by applicable law,
subpoena or judicial or similar order, in which case Borrower shall endeavor to
give Agent prior written notice of such publication or other disclosure. Each
Lender and Borrower hereby authorizes each Lender to publish the name of such
Lender and Borrower, the existence of the financing arrangements referenced
under this Agreement, the primary purpose and/or structure of those
arrangements, the amount of credit extended under each facility, the title and
role of each party to this Agreement, and the total amount of the financing
evidenced hereby in any “tombstone”, comparable advertisement or press release
which such Lender elects to submit for publication. In addition, each Lender and
Borrower agrees that each Lender may





--------------------------------------------------------------------------------




provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Effective Date.
6.12.    Uncertificated Securities. Borrower shall not allow any Collateral
consisting of uncertificated securities to be certificated without the prompt
execution of a Pledge Agreement satisfactory to Agent which is signed by
Borrower and the issuer of the securities.
6.13.    First Lien Loan Restrictions. Without Agent’s prior written consent,
the agreements underlying or related to the Wells Fargo Indebtedness may not be
amended or otherwise modified to (a) increase the principal amount of the Wells
Fargo Indebtedness or the rate of interest applicable to the Wells Fargo
Indebtedness, (b) increase the amount of or accelerate the time for payment of
principal, interest or other amounts due under the First Lien Loan Documents,
(c) change or add any event of default or covenant to the First Lien Loan
Documents (except to match changes to equivalent covenants in the Loan Documents
with "cushions" commensurate to the cushions on other covenants in the First
Lien Loan Documents), (d) change any redemption or prepayment provisions of the
First Lien Loan Documents, (e) provide for additional security for the Wells
Fargo Indebtedness unless Agent also obtains a Lien in such additional security,
(f)  increase fees with respect to the Wells Fargo Indebtedness, provided that
First Lien Agent may assess reasonable, non-recurring fees for amendments,
consents, forbearances, waivers or other modifications relating to the First
Lien Loan Documents, (g) extend the final maturity date of the Wells Fargo
Indebtedness, (h) shorten the amortization of any portion of the Wells Fargo
Indebtedness, (i) amend any defined term in any of the First Lien Loan Documents
where such term is used in this Agreement, or (j)  impose any additional
restrictions on the payment of the Obligations or amendment of the Loan
Documents other than restrictions contained in the Intercreditor Agreement;
provided, for the avoidance of doubt, that nothing in this Section 6.13 shall
require the prior written consent of Agent or any Lender to the assessment by
First Lien Creditors of default interest as a consequence of the occurrence of
any “Event of Default” under (and as defined in) the Wells Fargo Credit
Agreement.


SECTION 7.
EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
7.1.     Payment Default.  Borrower fails to make any payment as required under
the Agreement or any of the other Loan Documents;
7.2.    Covenant Default.
(a)    Borrower fails or neglects to perform any obligation in Sections 5.2(d),
5.3, 5.4, 5.7 or 5.11 or violates any covenant in Section 6; or
(b)    Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 7) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof (but no Credit Extensions shall be made during such cure
period).  Cure periods provided under this section shall not apply to covenants
set forth in clause (a) above, Section 7.1, Section 7.3 or Section 7.6.
7.3.    Material Adverse Change.  A Material Adverse Change has occurred;
7.4.    Attachment; Levy; Restraint on Business.
(a)    The service of process seeking to attach, by trustee or similar process,
funds of Borrower or of any entity under the control of Borrower (including a
Subsidiary), or a notice of lien or levy is filed against Borrower’s (or a
Subsidiary’s) assets by any government agency, in each case in excess of Two
Hundred Fifty Thousand Dollars ($250,000), and are not within ten (10) days
after the occurrence thereof, removed or rescinded; or





--------------------------------------------------------------------------------




(b)    Borrower’s (or a Subsidiary’s) assets with a value in excess of Two
Hundred Fifty Thousand Dollars ($250,000) are attached, seized, levied on, or
comes into possession of a trustee or receiver, or any court order enjoins,
restrains, or prevents Borrower from conducting any part of its business;
7.5.     Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within sixty (60) days (but no Credit Extensions
shall be made while any of the conditions described in clause (a) exist and/or
until any Insolvency Proceeding is dismissed);
7.6.    Other Agreements.  There is, under any agreement to which Borrower is a
party with a third party or parties (including the “Loan Documents” as defined
in the Wells Fargo Credit Agreement), any breach or default, whether or not
declared but after taking into account any applicable cure period provided in
such agreement, involving Indebtedness in an amount individually or in the
aggregate in excess of Seven Hundred Fifty Thousand Dollars ($750,000);
7.7.    Judgments.  One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower and the same are not, within thirty
(30) days after the entry thereof, discharged or execution thereof stayed or
bonded pending appeal, or such judgments are not discharged prior to the
expiration of any such stay (provided that no Credit Extensions shall be made
prior to the discharge, stay, or bonding of such judgment, order, or decree);
7.8.     Misrepresentations.  Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Lenders or Agent, or to induce
Lenders or Agent to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made or deemed made; or
7.9.    Subordinated Debt.  Any document, instrument, or agreement evidencing
any Subordinated Debt shall for any reason be revoked or invalidated or
otherwise cease to be in full force and effect (other than pursuant to its
terms), any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or, except as otherwise provided herein, the Obligations
shall for any reason be subordinated or shall not have the priority contemplated
by this Agreement.
SECTION 8.
AGENT’S RIGHTS AND REMEDIES

8.1.     Rights and Remedies.  While an Event of Default occurs and continues
Agent may, without notice or demand, do any or all of the following:
(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 7.5 occurs, all Obligations are immediately due and
payable without any action by Agent);
(b)stop processing any advances of money or extending credit for Borrower’s
benefit under this Agreement or under any other agreement between Borrower and
any Lender without creating any liability on behalf of Agent or any Lender;
(c)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;
(d)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent or its designees may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise





--------------------------------------------------------------------------------




any Lien which appears to be prior or superior to its security interest and pay
all expenses incurred. Borrower grants Agent and its designees a license to
enter and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;
(e)apply to the Obligations any amount held by Lenders or Agent owing to or for
the credit of Borrower;
(f)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  Agent is hereby granted a
non-exclusive, sub-licensable, royalty-free license or other right to use,
without charge, Borrower’s labels, Patents, Copyrights, mask works, rights of
use of any name, trade secrets, trade names, Trademarks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Section 8.1,
Borrower’s rights under all licenses and all franchise agreements inure to
Agent’s benefit;
(g)deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(h)demand and receive possession of Borrower’s Books; and
(i)exercise all rights and remedies available to Lenders or Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
8.2.      Power of Attorney.  Borrower hereby irrevocably appoints Agent as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) make any Disposition of the
Collateral into the name of Agent or a third party as the Code
permits.  Borrower hereby appoints Agent as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Agent’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Lenders are under no further
obligation to make Credit Extensions hereunder.  Agent’s foregoing appointment
as Borrower’s attorney in fact, and all of Lender’s and Agent’s rights and
powers, coupled with an interest, are irrevocable until all Obligations (other
than inchoate indemnity obligations) have been fully repaid and performed and
Lenders’ obligation to provide Credit Extensions terminates.
8.3.    Protective Payments.  If Borrower fails to obtain the insurance called
for by Section 5.6 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agent may obtain such insurance or make such payment, and all amounts
so paid by Lenders or Agent are Lender Expenses and immediately due and payable,
bearing interest at the Default Rate if not paid when due, and secured by the
Collateral.  No payments by Agent or Lenders are deemed an agreement to make
similar payments in the future or Agent’s or Lender’s waiver of any Event of
Default.
8.4.     Application of Payments and Proceeds Upon Default.  If an Event of
Default has occurred and is continuing, Agent may apply any funds in its or any
Lender’s possession, whether from payments, proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, or otherwise,
to the Obligations in such order as Agent shall determine in its sole
discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto. Borrower shall remain liable to Lenders for any
deficiency.  If Agent, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Agent shall have the option, exercisable





--------------------------------------------------------------------------------




at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Agent of cash therefor.
8.5.    Liability for Collateral.  So long as Agent complies with reasonable
lending practices regarding the safekeeping of the Collateral in Agent’s or
Lender’s possession or under their control, neither Agent nor Lender shall be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage to the Collateral; (c) any diminution in the value of the Collateral;
or (d) any act or default of any carrier, warehouseman, bailee, or other
Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.
8.6.    No Waiver; Remedies Cumulative.  Agent’s or any Lender’s failure, at any
time or times, to require strict performance by Borrower of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of Agent or Lender thereafter to demand strict performance and
compliance herewith or therewith.  No waiver hereunder shall be effective unless
signed by the party granting the waiver and then is only effective for the
specific instance and purpose for which it is given.  Agent’s and Lenders’
rights and remedies under this Agreement and the other Loan Documents are
cumulative.  Agent and Lenders have all rights and remedies provided under the
Code, by law, or in equity.  Agent’s or Lenders’ exercise of one right or remedy
is not an election and shall not preclude either from exercising any other
remedy under this Agreement or other remedy available at law or in equity, and
Agent’s or Lenders’ waiver of any Event of Default is not a continuing
waiver.  Agent’s or Lenders’ delay in exercising any remedy is not a waiver,
election, or acquiescence.
8.7.     Demand Waiver.  Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent or any Lender on which
Borrower is liable, except when any such notice, demand or any other of the
foregoing actions are specifically provided for in this Agreement.
8.8.     No Marshaling or Related Rights.  Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Agent or Lenders to: (i) proceed against any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy. 
Agent may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability. 
Notwithstanding any other provision of this Agreement or other related document,
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Agent or Lenders under this Agreement) to benefit from, or to participate in,
any security for the Obligations as a result of any payment made with respect to
the Obligations in connection with this Agreement or otherwise.  If any payment
is made to Borrower in contravention of this Section 8.8, Borrower shall hold
such payment in trust for Agent and such payment shall be promptly delivered to
Agent for application to the Obligations, whether matured or unmatured.
SECTION 9.
RESERVED

SECTION 10.
NOTICES

Notices and other communications provided for herein or any of the other Loan
Documents shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail, sent by fax or email,
as follows:
(i)    if to Borrower, to it at 1420 N. McDowell Blvd., Petaluma, California
94954, Attention: Chief Financial Officer, Director of Legal Affairs (Fax No.
707-795-5835), (email: ksennesael@enphaseenergy.com and
legal@enphaseenergy.com);
(ii)    if to Agent, to it at 2951 28th Street, Suite 1000, Santa Monica, CA
90405, Attention: Todd Jaquez-Fissori (email:
todd.fissori@tennenbaumcapital.com), with a copy to
asher.finci@tennenbaumcapital.com);





--------------------------------------------------------------------------------




(iii)     if to any Lender, the address listed on its signature page to this
Agreement, or such other address provided in writing to Borrower and Agent from
time to time after the Effective Date.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or email or on the date five (5) Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 10 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 10. All reports and other information required under Section 5.2 shall
be delivered by Borrower by email, but if email is unavailable, then by fax.
SECTION 11. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER
11.1     Governing Law. California law governs the Loan Documents without regard
to principles of conflicts of law. Borrowers and Lender each submit to the
exclusive jurisdiction of the State and Federal courts in Los Angeles County,
California; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Lender from bringing suit or taking other legal action in
any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Lender. Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in, or subsequently provided by
Borrowers in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrowers’ actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
11.2     Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER, AGENT AND EACH LENDER WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
11.3     Judicial Reference. WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above
waiver of the right to a trial by jury is not enforceable, the parties hereto
agree that any and all disputes or controversies of any nature between them
arising at any time shall be decided by a reference to a private judge, mutually
selected by the parties (or, if they cannot agree, by the Presiding Judge of Los
Angeles County, California Superior Court) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in Los Angeles County,
California; and the parties hereby submit to the jurisdiction of such court. The
reference proceedings shall be conducted pursuant to and in accordance with the
provisions of California Code of Civil Procedure §§ 638 through 645.1,
inclusive. The private judge shall have the power, among others, to grant
provisional relief, including without limitation, entering temporary restraining
orders, issuing preliminary and permanent injunctions and appointing receivers.
All such proceedings shall be closed to the public and confidential and all
records relating thereto shall be permanently sealed. If during the course of
any dispute, a party desires to seek provisional relief, but a judge has not
been appointed at that point pursuant to the judicial reference procedures, then
such party may apply to the Los Angeles County, California Superior Court for
such relief. The proceeding before the private judge shall be conducted in the
same manner as it would be before a court under the rules of evidence applicable
to judicial proceedings. The parties shall be entitled to discovery which shall
be conducted in the same manner as it would be before a court under the rules





--------------------------------------------------------------------------------




of discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.
11.4      Scope of Authority. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against Collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.
SECTION 12. AGENT PROVISIONS
12.1     Appointment. Each Lender hereby irrevocably appoints Agent its agent
and authorizes Agent to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, Agent is hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and the rights of Lenders with respect thereto, as contemplated
by and in accordance with the provisions of this Agreement and the Security
Documents.
12.2         Dual Capacities. The Person serving as Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not an Agent, and such Person and its
Affiliates may provide debt financing, equity capital or other services
(including financial advisory services) to any of the Loan Parties (or any
Person engaged in similar business as that engaged in by any of the Loan
Parties) as if such Person was not performing the duties specified herein, and
may accept fees and other consideration from any of the Loan Parties for
services in connection with this Agreement and otherwise without having to
account for the same to Lenders.
12.3     Limitation of Liability.
(a) Agent shall have no duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (i)
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (ii) Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that such Agent is instructed in writing to exercise by the Required Lenders (or
such other number or percentage of Lenders as shall be necessary under the
circumstances as provided in Section 13.7), and (iii) except as expressly set
forth in the Loan Documents, Agent shall not have any duty to disclose, nor
shall it be liable for the failure to disclose, any information relating to
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Agent and/or Agent or any of its Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary under the circumstances as provided
in Section 13.7) or in the absence of its own gross negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction. Neither Agent nor any Lender shall be deemed to have knowledge of
any Event of Default unless and until written notice thereof is given to such
Agent or such Lender by Borrower, a Joining Party or a Lender, and neither Agent
nor any Lender shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent or such Lender.
(b) Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Agent may also rely upon any statement made





--------------------------------------------------------------------------------




to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
(c) Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
by or through their respective Affiliates. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to their Affiliates
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Term Loan as well as activities as Agent.
12.4 Assignment. Subject to the appointment and acceptance of a successor Agent
as provided below, Agent may resign at any time by notifying Lenders and
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of Lenders, appoint a successor Agent which shall be a bank with an
office in California or New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. Borrower shall pay the reasonable fees of
a successor Agent. After Agent’s resignation hereunder, the provisions of this
Section 12 and Section 13.2 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.    
12.5 Exculpation. Each Lender acknowledges that it has, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
12.6     Authorization. Each Lender hereby further authorizes Agent, on behalf
of and for the benefit of Lenders, to enter into any of the Security Documents
or other Loan Document as secured party and to be Agent for and representative
of Lenders thereunder, and each Lender agrees to be bound by the terms of each
such document; provided that Agent shall not (i) enter into or consent to any
material amendment, modification, termination or waiver of any provision
contained in any such document or (ii) release any Collateral (except as
otherwise expressly permitted or required pursuant to the terms of this
Agreement or the applicable Security Document or Loan Document), in the case of
each of clauses (i) and (ii) without the prior consent of Required Lenders (or,
if required pursuant to Section 13.7, all Lenders); provided further, however,
that, without further written consent or authorization from Lenders, Agent may
execute any documents or instruments necessary to (a) release any Lien
encumbering any item of Collateral that is the subject of a sale or other
Disposition of assets permitted by this Agreement or to which Required Lenders
have otherwise consented, (b) release any Joining Party from the Joinder if all
of the Equity Interests of such Joining Party are sold or otherwise Disposed of
to any Person (other than an Affiliate of a Loan Party) pursuant to a sale or
other Disposition permitted hereunder or to which Required Lenders have
otherwise consented, or (c) subordinate the Liens of Agent, on behalf of
Lenders, to any Permitted Liens or (d) release all Liens in accordance with
Section 3.3. Anything contained in any of the Loan Documents to the contrary
notwithstanding, Borrower, Agent and each Lender hereby agree that (1) no Lender
shall have any right individually to realize upon any of the Collateral under or
otherwise enforce any Security Document, it being understood and agreed that all
powers, rights and remedies under the Security Documents may be exercised solely
by Agent for the benefit of Lenders in accordance with the terms thereof, and
(2) in the event of a foreclosure by either on any of the Collateral pursuant to
a public or private sale, either Agent or any Lender may be the purchaser of any
or all of such Collateral at any such sale and Agent, as agent for and
representative of Lenders (but not any Lender or





--------------------------------------------------------------------------------




Lenders in its or their respective individual capacities unless Required Lenders
shall otherwise agree in writing) shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Agent at such sale. Notwithstanding anything to the contrary herein,
Agent shall be permitted to take any action it is authorized to take under any
Loan Document.
12.7     Bankruptcy. In case of the pendency of any case or proceeding under any
applicable Bankruptcy Law or any other judicial proceeding relative to any Loan
Party, Agent (irrespective of whether the principal of any Loan shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loan and all other Obligations that are
owing or unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of Lenders
and Agent and their respective agents and counsel and all other amounts due
Lenders and Agent under Section 1.5, Section 5.3 and Section 13.2) allowed in
such judicial proceeding; and to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to Lenders, to pay to Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Agent and its agents and counsel, and any other amounts due Agent;
(b) to consent to, accept or adopt on behalf of any Lender any plan of
reorganization, adjustment or composition affecting the Obligations or the
rights of any Lender; and
(c) to vote in respect of the claim of any Lender in any Insolvency Proceeding.
SECTION 13. GENERAL PROVISIONS
13.1 Successors and Assigns.  
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Loan Parties, Agent or Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.
(b) No Lender shall make any Disposition of any or all of its interests, rights
or obligations under this Agreement (including all or a portion of its Term Loan
Commitment and the Loan at the time owing to it) without the prior written
consent of Agent, which consent may be provided or withheld in Agent’s sole
discretion. Any approved assignment shall be in an integral multiple of, and not
less than, $1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment or Loan), the parties to such assignment shall execute and deliver to
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 (provided that only one such fee shall be payable in the case of
concurrent assignments to Persons that, after giving effect to such assignments,
will be Related Funds), and the assignee, if it shall not be a Lender, shall
deliver to Agent an Administrative Questionnaire and all applicable tax forms.
Upon acceptance and recording pursuant to paragraph (d) of this Section 13.1,
from and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and





--------------------------------------------------------------------------------




obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 1.8, Section 1.11
and Section 13.2).
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding balance of its Loan, without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document, or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto, or the financial condition of Borrower or any
Subsidiary or the performance or observance by Borrower or any Subsidiary of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.2 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon Agent, such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (vi) such assignee appoints and authorizes Agent to take such action
as Agent on its behalf and to exercise such powers under this Agreement as are
delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
the Loan Documents are required to be performed by it as a Lender.
(d) Agent shall maintain at its principal executive offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Term Loan Commitment of, and
principal amount (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Absent manifest
error, Borrower, Agent and Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Agent, Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of Agent to such
assignment and any applicable tax forms, Agent shall accept such Assignment and
Acceptance.
(f) If a Lender is allowed to and proceeds with selling a participation of all
or part of its rights and obligations under this Agreement, such Lender shall,
acting solely for this purpose as an agent of Borrower and Agent, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(g) Any Lender or participant may, in connection with any permitted assignment
or participation or proposed assignment or participation pursuant to this
Section 13.1, disclose to the assignee or participant or proposed assignee or
participant any information relating to Borrower furnished to such Lender





--------------------------------------------------------------------------------




by or on behalf of Borrower; provided that, prior to any such disclosure of
information designated by Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to Lenders pursuant to Section
13.1.
(h) No Loan Party shall assign or delegate any of its rights or duties hereunder
without the prior written consent of Agent, and any attempted assignment without
such consent shall be null and void.
13.2 Indemnity.
(a)Each Loan Party agrees, jointly and severally, to indemnify Agent, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, charges, expenses or disbursements (including
Lender’s Expenses and reasonable attorney’s fees and the allocated cost of
in-house counsel) of any kind or nature whatsoever incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery, enforcement or administration of this Agreement
or any other Loan Document or any agreement or instrument contemplated thereby,
the performance by the parties thereto of their respective obligations
thereunder or the consummation of the transactions contemplated thereby
(including any syndication of the Loan), (ii) the use of the proceeds of the
Loan, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing (including any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, dissolution or relief of debtors or any appellate proceeding),
whether or not any Indemnitee is a party thereto or the plaintiff or defendant
thereunder (and regardless of whether such matter is initiated by a third party,
a Lender, Borrower, any other Loan Party or any of their respective Affiliates),
or (iv) any actual or alleged Environmental Liability related in any way to any
Loan Party, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee. The obligations in this Section 13.2
shall survive payment of all other Obligations. At the election of any
Indemnitee, Borrower shall defend such Indemnitee using legal counsel
satisfactory to such Indemnitee in such Person’s sole discretion, at the sole
cost and expense of Borrower. All amounts owing under this Section 13.2 shall be
paid within thirty (30) days after written demand.
(b)To the extent that Borrower or any Joining Party fails to pay any amount
required to be paid by them to Agent under Section 13.2(a), each Lender
severally agrees to pay to Agent, as the case may be, such Lender’s Pro Rata
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Agent in its
capacity as such.
(c)To the extent permitted by applicable law, neither Borrower nor any Joining
Party shall assert, and each hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, any Loan or the use of the proceeds
thereof.
(d)The provisions of this Section 13.2 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loan, the expiration of the Term Loan Commitment, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of Agent or any Lender. All
amounts due under this Section 13.2 shall be payable on written demand therefor.
13.3     Maximum Rate. Notwithstanding anything herein to the contrary, if at
any time the interest rate applicable to the Term Loan, together with all fees,
charges and other amounts that are treated as interest on





--------------------------------------------------------------------------------




such loans under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by Lender holding such loans in accordance with
applicable law, the rate of interest payable in respect of such loans hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such loans but were not payable as a result of the
operation of this Section 13.3 shall be cumulated and the interest and Charges
payable to such Lender in respect of other periods shall be adjusted (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Maximum Rate to the date of repayment, shall have been
received by such Lender.
13.4     Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
13.5     Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
13.6     Correction of Loan Documents.  Agent may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the parties
so long as Agent provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by an
amendment signed by Agent, Lenders and Borrower.
13.7 Waivers and Amendments.
(a)No failure or delay of Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of Agent, Agent and Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by Borrower, Agent and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each Lender directly adversely affected thereby (other than any waiver of any
increase in the interest rate applicable to the Loan as a result of the
occurrence of an Event of Default), (ii) increase or extend the Term Loan
Commitment or decrease or extend the date for payment of any fees of any Lender
under Section 1.5 without the prior written consent of such Lender, (iii) amend
or modify the provisions of this Section 13.7 or release any Joining Party
(other than in connection with the sale or other disposition of such Joining
Party in a transaction expressly permitted hereunder or all or substantially all
of the Collateral), without the prior written consent of each Lender, or (iv)
reduce the percentage contained in the definition of the term “Required Lenders”
without the prior written consent of each Lender (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loan Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of Agent hereunder or under any other Loan Document without
the prior written consent of Agent.





--------------------------------------------------------------------------------




13.8     Integration.  The Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements, including
any and all Lender’s summary of terms presented to Borrower.
13.9     Counterparts.  This Agreement may be executed by facsimile or PDF, and
in in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, is an original, and
all taken together, constitute one Agreement.
13.10     Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 1.8 to indemnify Agent and Lenders shall survive until the statute of
limitations with respect to such claim or cause of action shall have run. Upon
such payment as described in the immediately preceding sentence, this Agreement
and the other Loan Documents shall terminate and shall be of no further force
and effect, provided however, that Section 1.5(c), Section 3.3, Section 9,
Section 11, and Section 13 of this Agreement, and all indemnities in favor of
Lenders or Agent contained in any of the Loan Documents shall survive such
termination subject to the applicable statutes of limitations.
13.11     Confidentiality.  In handling any Confidential Information of
Borrower, Agent and Lenders shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to Agent or a Lender’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, that any prospective transferee or purchaser shall have
entered into an agreement containing provisions substantially the same as those
in this Section 13.11); (c) as required by law, regulation, subpoena, or other
order; (d) to Agent’s or a Lender’s regulators or as otherwise required in
connection with Agent’s or a Lender’s examination or audit; (e) as Agent or a
Lender considers appropriate in exercising remedies under the Loan Documents;
and (f) to third-party service providers of Agent or a Lender so long as such
service providers have executed a confidentiality agreement with terms no less
restrictive than those contained herein.  Confidential Information does not
include information that is: (i) in the public domain or in Agent’s or a
Lender’s possession when disclosed to Agent or a Lender, or becomes part of the
public domain after disclosure to Agent or a Lender (in each case, through no
fault of Agent or a Lender); (ii) disclosed to Agent or a Lender by a third
party if Agent or a Lender does not know that the third party is prohibited from
disclosing the information; or (iii) that Agent or a Lender develops
independently.
13.12     Right of Set Off.   Borrower hereby grants to Lender, a lien, security
interest and right of set off as security for all Obligations to Lender, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Lender or any entity under the control of Lender
(including a Lender subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Lender may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
13.13     Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.





--------------------------------------------------------------------------------




13.14     Captions.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
13.15     Construction of Agreement.  The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
13.16     Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
13.17     Third Parties.  Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
13.18     Patriot Act/Freedom Act. Lender hereby notifies Borrower and its
Subsidiaries that pursuant to the requirements of the USA PATRIOT Act and USA
FREEDOM Act, it is required to obtain, verify and record information that
identifies Borrower and its Subsidiaries, which information includes the name
and address of Borrower and its Subsidiaries and other information that will
allow Lender to identify Borrower and its Subsidiaries in accordance with the
USA PATRIOT Act and the USA FREEDOM Act.
SECTION 14. DEFINITIONS
14.1     Definitions.  Accounting terms not defined in this Agreement shall be
construed following GAAP. Calculations and determinations must be made following
GAAP. Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in this Section 14. All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein. As used in the Loan
Documents, the word “shall” is mandatory, the word “may” is permissive, the word
“or” is not exclusive, the words “includes” and “including” are not limiting,
the singular includes the plural, and numbers denoting amounts that are set off
in brackets are negative.  As used in this Agreement, the following capitalized
terms have the following meanings:


“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit G, or such other form as may be supplied from time to time by Agent.


“Affiliate” means, with respect to any Person, each other Person that owns 10%
or more of or controls directly or indirectly the Person, any Person that
controls or is controlled by or is under common control with the Person, and
each of that Person’s senior executive officers, directors, partners and, for
any Person that is a limited liability company, that Person’s managers and
members.
 
“Agent” is defined in the preamble.


“Agreement” is defined in the preamble.
 
“Annual Audited Financial Statements” is defined in Section 5.2(c).







--------------------------------------------------------------------------------




“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and a permitted assignee, in the form of Exhibit F or such other form as
shall be approved by Agent.


“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.


“Bankruptcy Law” means the Bankruptcy Code or any other foreign, federal or
state bankruptcy, insolvency, receivership, creditors’ rights or similar law.


“Board” means Borrower’s board of directors.
 
“Borrower” is defined in the preamble.
 
“Borrower’s Books” mean all Borrower and each of its Subsidiary’s books and
records including ledgers, federal and state Tax Returns, records regarding
their assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.
 
“Borrowing Resolutions” mean, with respect to any Person, those resolutions
adopted by such Person’s board of directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary or other authorized officer on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as an exhibit to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and Lenders may conclusively
rely on such certificate unless and until such Person shall have delivered to
them a further certificate canceling or amending such prior certificate.
 
“Budget” is defined in Section 5.2(e).


“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.
“Cash” or “Cash Equivalents” means (a) cash, (b) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof having maturities of not more than one (1) year from the date of
acquisition, and (c) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.
“Closing Fee” means Two Million Five Hundred Thousand Dollars ($2,500,000).
“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
 
“Collateral” means any and all properties, rights and assets of Borrower
described on Exhibit A.





--------------------------------------------------------------------------------




 
“Comerica Account” means that certain deposit account maintained by Borrower
with Comercia Bank, account number 1894409612 as long as such account shall at
no time contain more than US $60,000.


“Commitment Fee” means Eight Hundred Twenty-Five Thousand Dollars ($825,000).


“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit B.
 
“Confidential Information” means, subject to the exclusions provided in Section
13.11, information that is generally not available to the public and either (i)
is marked as confidential at the time disclosed, or (ii) should under the
circumstances be reasonably expected to be confidential.


“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Control Agreement” means any control agreement in form and substance
satisfactory to Agent which is entered into among Borrower, Agent and the
depository institution or intermediary at which Borrower maintains a Pledged
Account, pursuant to which Agent obtains control (within the meaning of the
Code) over such Pledged Account. For the purposes of any Pledged Account
maintained outside of the United States, a debenture, in form and substance
satisfactory to Agent shall be used to in place of and shall constitute a
“Control Agreement.” If an agreement of a different character than a Control
Agreement or debenture is needed to perfect or charge a Pledged Account located
outside of the United States, such agreement shall constitute a “Control
Agreement.”
  
“Copyrights” mean any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
 
“Credit Extension” means any advance of funds under the Term Loan, or any other
extension of credit by a Lender for Borrower’s benefit.
 
“Default Rate” is defined in Section 1.3(c).
 
“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Disposition” means with respect to any property, any sale, lease, sublease,
sale and leaseback, assignment, participation, pledge, grant of security
interest, conveyance, transfer, license or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.





--------------------------------------------------------------------------------




“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.


“Domestic Subsidiary” means any Subsidiary of Borrower that was formed under the
laws of the United States or any state of the United States or the District of
Columbia.


“EBITDA” means, on a consolidated basis for Borrower and its Subsidiaries, Net
Income (even if negative) plus income taxes, depreciation, amortization, stock
compensation expense, interest expense and such other adjustments as are
consistently applied from time to time and consistent with the financial
forecast delivered to Lenders on May 2, 2016, at all times calculated using the
same methodology as calculated on the Effective Date in accordance with such
financial forecast.


“Effective Date” is defined in the preamble.
“Equipment” means all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing. 
“Equity Interests” mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant,
convertible debt or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest, provided that in the case of any
convertible debt, such convertible debt shall be required to be Subordinated
Debt.


“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 7.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Accounts” means (a) any Deposit Accounts exclusively established to
cash collateralize letters of credit permitted by the Agreement, (b) the HSBC
Australia Account, (c) the HSBC US Account, (d) the Comerica Account, and (e) a
single Payroll Account but only to the extent that no more than one month’s
payroll may be on deposit at any given time.
 
“Excluded Domestic Subsidiary” means any Domestic Subsidiary of Borrower that is
treated as a disregarded entity for United States purposes and substantially all
of the assets of which consist of equity and/or debt of one or more Foreign
Subsidiaries.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America,
or by the jurisdiction under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, and (c) in the case of a Foreign
Lender, U.S. federal withholding Taxes imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 1.11(f), except in each case to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding Tax pursuant to Section
1.11 and (d) U.S. federal withholding Taxes imposed under FATCA.







--------------------------------------------------------------------------------




“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the IRC
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.


“First Lien Agent” has the meaning set forth in the Intercreditor Agreement.


“First Lien Creditors” has the meaning set forth in the Intercreditor Agreement.


“First Lien Loan Documents” has the meaning set forth in the Intercreditor
Agreement.


“Flextronics” means Flextronics International Ltd., an entity incorporated in
the Republic of Singapore.


“Flextronics Facility” means that certain facility owned and operated by
Flextronics America LLC, located at 847 Gibraltar Drive, Milpitas, California
95035.


“Foreign Lender” means a Lender that is not a U.S. Person.


“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.


“Funding Date” means any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
 
“GAAP” means generally accepted accounting principles for the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination. Notwithstanding the foregoing, operating and capital
leases will be treated in a manner consistent with their treatment under GAAP as
in effect on the Effective Date, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.


“General Intangibles” means all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.







--------------------------------------------------------------------------------




“HSBC Australia Account” means that certain deposit account maintained by
Borrower with HSBC Australia, account number 011-510559-001 as long as such
account shall at no time contain more than US $1,000,000 for a period of ten
(10) consecutive Business Days.


“HSBC US Account” means that certain deposit account maintained by Borrower with
HSBC in the United States, account number 267098600 as long as such account
shall at no time contain more than US $35,000.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.


“Indebtedness” means indebtedness of any nature.
 
“Indemnitee” is defined in Section 13.2(a).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means, with regard to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)
its Copyrights, Trademarks and Patents;

(b)
any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

(c)
any and all source code;

(d)
any and all design rights which may be available to it;

(e)
any and all claims for damages by way of past, present and future infringement
of any of the foregoing, with the right, but not the obligation, to sue for and
collect such damages for said use or infringement of the Intellectual Property
rights identified above; and

(f)
all amendments, renewals and extensions of any of the Copyrights, Trademarks or
Patents.

“Intellectual Property Licenses” means any licenses or other similar rights in
or with respect to Intellectual Property.


“Intercreditor Agreement” means that certain intercreditor agreement, dated as
of July 8, 2016, between Agent, Wells Fargo Bank and Borrower, relating to the
Wells Fargo Indebtedness, as such agreement may be amended, restated,
supplemented, amended and restated or otherwise modified from time to time;


“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent


“Interest Only Period” means the period of time beginning on the Effective Date
and continuing through and including June 30, 2017.







--------------------------------------------------------------------------------




“Interest Payment Date” means the first Business Day of each month after the
Effective Date.
 
“Interest Rate Reduction Trigger” means the occurrence to Agent’s satisfaction
of the following: (a) no Event of Default has occurred or is continuing, and (b)
Borrower’s Revenue and EBITDA are not less than the amounts set forth on Exhibit
I hereto, and evidence reasonably satisfactory thereof has been provided to
Agent.


“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.


“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
stocks, bonds, notes, debentures or other obligations or securities of any other
Person; (ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by Borrower or any Subsidiary of Borrower from any
Person, of any Equity Interests of such Person; (iii) any direct or indirect
loan, advance (other than advances to employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business) or capital contributions by Borrower or any of its
Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business and (iv) all
investments consisting of any exchange traded or over the counter derivative
transaction, including any Hedging Agreement, whether entered into for hedging
or speculative purposes or otherwise. The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write ups, write downs or write offs with
respect to such Investment and after giving effect to any return of capital,
repayment or dividends or distributions in respect thereof received in cash with
respect to such Investment.


“IRC” means the Internal Revenue Code of 1986, as amended from time to time.


“Joinder” means that certain Joinder in substantially the form attached as
Exhibit D, hereto.


“Joining Party” means any Person signing a Joinder as a “Co-Borrower” (as
defined in the Joinder) whereby such Person becomes bound to observe the
requirements of this Agreement as provided in the Joinder.


“Lender(s)” mean (a) the Persons listed on Schedule 1.2 (other than any such
Person that has ceased to be a party hereto) and (b) any Person that has become
a party hereto as a Lender.
 
“Lender Expenses” are all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses) and reasonable fees
and expenses of accountants, advisors and consultants incurred by a Lender or
Agent for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred with
respect to Borrower.
 
“LIBOR Rate” means, for any date of determination, the three-month London
Interbank Offered Rate (rounded upward to the nearest 1/16 of one percent) that
appears on Bloomberg at 11:00 am (California time) on such date of
determination; provided, that if such index ceases to exist or is no longer
published or announced, then the term “LIBOR Rate” shall mean the three-month
London Interbank Offered Rate (rounded upward to the nearest 1/16 of one
percent) as published in The Wall Street Journal on such date of determination,
and if this latter index ceases to exist or is no longer published or announced,
then the term “LIBOR Rate” shall mean the Prime Rate (rounded upward to the
nearest 1/16 of one percent) as published in





--------------------------------------------------------------------------------




The Wall Street Journal on such date of determination. The LIBOR Rate shall be
determined on any date of determination by Agent, such determination being
conclusive absent manifest error.


“LIBOR Unavailability Notice” shall have the meaning assigned to such term in
Section 1.3(e).


“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan” means the Term Loan.


“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
the Pledge Agreements, each Control Agreement, each Subordination Agreement,
each Joinder, each Note and any other present or future agreement between
Borrower and/or any Joining Party and/or for the benefit of Lenders and/or
Agent, as all such may be amended, restated, supplemented, amended and restated
or otherwise modified from time to time.
 
“Loan Parties” mean Borrower, any Joining Party and any guarantor of such
entities’ obligations under the Loan Documents. For the avoidance of doubt, no
Foreign Subsidiary or Excluded Subsidiary (nor any of their Subsidiaries) shall
become a Loan Party under the Loan Documents.


“Loan Party” means any of the Loan Parties.


“Material Adverse Change” means any circumstance, occurrence, fact, condition
(financial or otherwise) or change (including a change in Applicable Law, event,
development or effect) that, individually or in the aggregate, has, or is
reasonably likely to have, in the opinion of Agent or the Required Lenders,
acting reasonably, in a Material Adverse Effect.


“Material Adverse Effect” means (i) a material adverse effect (or a series of
adverse effects, none of which is material in and of itself but which,
cumulatively, result in a material adverse effect) on the business, operations,
affairs, performance, properties, revenues, assets, liabilities (including
contingent liabilities), obligations, capitalization, results of operations
(financial or otherwise), cash flows or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (ii) any material impairment
of any Loan Party’s ability to exercise its rights or perform any of its
obligations under this Agreement or any of the Security Documents or (iii) any
prejudice to, restriction on or rendering unenforceable or ineffective, any
obligation under this Agreement or any of the Security Documents or any Lien
over all or any material portion of the Collateral or any right intended or
purported to be granted under or pursuant to any of the Loan Documents to or for
the benefit of Agent or Lenders. The final determination as to whether a
Material Adverse Effect has occurred will be made by either Agent or the
Required Lenders acting reasonably.
 
“Monthly Financial Statements” is defined in Section 5.2(a).


“Note” means for a Term Loan, the Note attached in substantially the form
attached hereto as Exhibit E.


“Notice of Borrowing” means a notice given by Borrower to Agent in accordance
with Section 2.2(a), substantially in the form of Exhibit C, with appropriate
insertions.
  
“Obligations” are each Loan Party’s obligations to pay when due any debts,
principal, interest, Origination Fee, Commitment Fee, Lender Expenses,
Prepayment Fee, Closing Fee and other amounts such Person owes Lender now or
later, whether under this Agreement, the Loan Documents or otherwise, and
including interest accruing after Insolvency Proceedings begin, and debts,
liabilities, or obligations of such Person assigned to Lender, and to perform
each Loan Party’s duties under the Loan Documents.





--------------------------------------------------------------------------------






“OFAC” is defined in Section 4.13.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.


“Origination Fee” means a payment in the amount of $75,000 due from Borrower to
Lenders to initiate Lenders’ due diligence process.


“Participant Register” is defined in Section 13.1(f).


“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payroll Account” means a zero balance account maintained by Borrower used
exclusively to process payroll and related taxes.


“Perfection Certificate” is defined in Section 4.1(a).
 
“Permitted Indebtedness” means: 
(a)
Indebtedness to Lenders under this Agreement and the other Loan Documents;

(b)
Indebtedness existing on the Effective Date and shown on the Perfection
Certificates;

(c)
Subordinated Debt;

(d)
Indebtedness consisting of (i) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with
Dispositions permitted under Section 6.1; and (iii) unsecured guarantees with
respect to Indebtedness of Borrower or one of its Subsidiaries, to the extent
that the Person that is obligated under such guaranty could have incurred such
underlying Indebtedness under this Agreement;

(e)
intracompany Indebtedness among any Loan Parties;

(f)
Indebtedness incurred as a result of endorsing negotiable instruments or other
payment items for deposit, in all cases received in the ordinary course of
business;

(g)
Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

(h)
the Wells Fargo Indebtedness;

(i)
Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or cash management services;

(j)
Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(k)
the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes;

(l)
unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, former directors, or consultants (or any
spouses, ex-spouses, or estates of any of






--------------------------------------------------------------------------------




the foregoing) incurred in connection with the redemption or repurchase by
Borrower of the Equity Interests of Borrower that has been issued to such
Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, (ii) the
aggregate amount of all such Indebtedness does not exceed Two Hundred Fifty
Thousand Dollars ($250,000), and (iii) such Indebtedness is subordinated to the
Obligations on terms and conditions reasonably acceptable to Agent;
(m)
Indebtedness composing Permitted Investments;

(n)
unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business;

(o)
Indebtedness in an aggregate outstanding principal amount not to exceed Five
Million Dollars ($5,000,000) at any time outstanding for all Foreign
Subsidiaries; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets;

(p)
accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness;

(q)
other unsecured Indebtedness in an aggregate outstanding principal amount not to
exceed Five Hundred Thousand Dollars ($500,000) at any time outstanding; and

(r)
extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (q) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

Permitted Intercompany Advances” means loans made by (a) a Loan Party to another
Loan Party, (b) a Subsidiary of Borrower that is not a Loan Party to another
Subsidiary of Borrower that is not a Loan Party, and (c) a Subsidiary of
Borrower that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement.


“Permitted Investments” mean: 
(a)
Investments (including, without limitation, in Subsidiaries) existing on the
Effective Date and shown on the Perfection Certificates;

(b)
Investments after the Effective Date among any Loan Parties;

(c)
Investments consisting of Cash or Cash Equivalents;

(d)
Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(e)
advances made in connection with purchases of goods or services in the ordinary
course of business;

(f)
Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(g)
guarantees permitted under the definition of Permitted Indebtedness;

(h)
Permitted Intercompany Advances;

(i)
Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers) or as
security for any such Indebtedness or claims;

(j)
Reserved;






--------------------------------------------------------------------------------




(k)
(i) non-Cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal
year;

(l)
Investments resulting from entering into agreements relative to Indebtedness
that is permitted under clauses (i) or (k) of the definition of Permitted
Indebtedness; and

(m)
joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the nonexclusive licensing of technology, the development
of technology or the providing of technical support and strategic alliances with
particular customers in which such customers will share in the research and
development expense of Borrower associated with the incorporation by such
customers of microconverters purchased from Borrower into solar panels produced
by such customers, provided in all cases that any cash investments by Borrower
do not exceed Five Hundred Thousand Dollars ($500,000) in the aggregate in any
fiscal year.

“Permitted Liens” mean:
(a)
Liens existing on the Effective Date and shown on the Perfection Certificates or
arising under this Agreement and the other Loan Documents;

(b)
Liens for unpaid Taxes, fees, assessments or other government charges or levies,
either (i) not past due or (ii) do not have priority over Agent’s Liens and are
being contested in good faith and for which Borrower maintains adequate reserves
on Borrower’s Books, provided that no notice of any such Lien has been filed or
recorded under the IRC and the Treasury Regulations adopted thereunder;

(c)
purchase money Liens or capital leases (i) on Equipment and related software
acquired or held by Borrower after the Effective Date which is incurred for
financing the acquisition of the Equipment and related software securing no more
than $2,000,000 in the aggregate which remains outstanding, or (ii) existing on
Equipment and related software when acquired prior to the Effective Date, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment and related software;

(d)
Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(e)
licenses of Intellectual Property permitted under Section 6.1; and

(f)
Liens granted to First Lien Agent under the Wells Fargo Guaranty and Security
Agreement or other First Lien Loan Documents, to secure the “Secured
Obligations” (as defined in the Wells Fargo Guaranty and Security Agreement);

(g)
Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business and not in connection with the borrowing of money, and which Liens
are for sums not yet delinquent;

(h)
Liens on amounts deposited to secure Borrower’s and its Subsidiaries obligations
in connection with worker’s compensation or other unemployment insurance;

(i)
with respect to any real property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof;






--------------------------------------------------------------------------------




(j)
Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is the subject of a permitted refinancing thereof and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness;

(k)
rights of setoff or bankers’ liens upon deposits of funds in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of Deposit Accounts in the ordinary course of business;

(l)
Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

(m)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods
provided that the amount owed for such customs duties is not yet due;

(n)
Liens consisting of cash collateral securing (i) obligations of the Foreign
Subsidiaries under foreign credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “purchase
cards”, “procurement cards” or “p-cards”) or other cash management services
permitted by clause (i) of the definition of Permitted Indebtedness, but in each
such case only to the extent that such cash collateral is owned by one or more
of the Foreign Subsidiaries; (ii) any Hedging Agreement; and

(o)
other Liens securing obligations not in excess of One Hundred Thousand Dollars
($100,000).

Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Pledge Agreements” mean, collectively, any local law pledge agreement relating
to the Equity Interests or evidence of Indebtedness of any Subsidiary owned
directly or indirectly by a Loan Party to the extent necessary or useful to
perfect Agent’s security interest therein under applicable laws.


“Pledged Account” means any Deposit Account, Securities Account, Commodity
Account or other similar account (other than an Excluded Account) even though it
may not precisely fit the definition of a Deposit Account, Securities Account or
a Commodity Account.


“Prepayment Fee” means a payment equal to the amount of the Term Loan being
prepaid multiplied by the Prepayment Percentage.


“Prepayment Percentage” means (i) three percent (3.00%) of the Term Loan amount
prepaid on or prior to the first anniversary of the Effective Date, and (ii) two
percent (2.00%) of the Term Loan amount prepaid after the first anniversary of
the Effective Date of such Term Loan but on or prior to the second anniversary
of the Effective Date, and (iii) one percent (1.00%) of the Term Loan amount
prepaid after the second anniversary of the Effective Date but prior to the Term
Loan Maturity Date.


“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day. If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or Agent determines in good faith that the rate so reported no longer accurately
reflects an accurate determination of the prevailing Prime Rate, then Agent may
select a reasonably comparable index or source to use as the basis for the Prime
Rate.







--------------------------------------------------------------------------------




“Pro Rata Percentage” means, with respect to any Lender, a percentage equal to a
fraction, the numerator of which is such Lender’s Term Loan Commitment and the
denominator of which is the aggregate of the Term Loan Commitments of all
Lenders.


“Quarterly Financial Statements” is defined in Section 5.2(b).
 
“Recipient” means (a) Agent and (b) any Lender, as applicable.


“Register” is defined in Section 13.1(d).


“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.


“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, at any time, Lenders having funded Credit Extensions
and having Term Loan Commitments representing more than 50% of the sum of all
Credit Extensions and Term Loan Commitments at such time.


“Requirement of Law” means as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with Agent’s right to sell any
Collateral.


 “Restricted Payment” is defined in Section 6.7.


“Revenue” means, on a consolidated basis for Borrower and all other Loan
Parties, revenue received by Borrower and all other Loan Parties in accordance
with GAAP from the sale of finished Goods Inventory or services, in all cases in
the ordinary course of such entity’s business, less returns, credits and sales
taxes.


“SBA Forms” mean SBA Form 480 (11-10), SBA Form 652 (11-91) and SBA Form 1031
(12/10) promulgated by the U.S. Small Business Administration.


“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the United Stated federal government administering the
Securities Act.







--------------------------------------------------------------------------------




“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
United States Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect from time to time.


“Security Documents” mean the Pledge Agreements, Perfection Certificates, any
Joinder, any Control Agreement, any Subordination Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or in connection with Section 5.8.


“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).


“Subordination Agreement” means any subordination, intercreditor, or other
similar agreement in form and substance satisfactory to Agent entered into
between Agent and the other creditor, on terms acceptable to Agent whereby a
Person subordinates the Indebtedness of any Loan Party to such Person to the
Indebtedness of any Loan Party to Agent and/or Lenders.


“Subordinated Debt” means indebtedness subject to a Subordination Agreement.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower.


“Tax Returns” mean all returns, declarations, reports, schedules, forms or
information return or statement of, or with respect to, Taxes filed or required
to be filed with any Governmental Authority or depository.


“Taxes” mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Term Loan” means the term loan made available by Lenders to Borrower pursuant
to Section 1.2 of the Agreement, which amount shall not exceed Twenty Five
Million Dollars ($25,000,000).


“Term Loan Alternate Base Rate” means, for any day, the greater of (a) 10.25%
and (b) a fluctuating rate of interest per annum equal to the Prime Rate in
effect on such day plus 6.75%, provided that upon the occurrence of the Interest
Rate Reduction Trigger, the Term Loan Alternate Base Rate shall be reduced by





--------------------------------------------------------------------------------




1.0%. Any change in the Term Loan Alternate Base Rate due to a change in the
Prime Rate shall be effective from and including the effective day of such
change in the Prime Rate.


“Term Loan Commitment” means with respect to each Term Loan Lender, the
commitment of such Lender to make Credit Extensions under the Term Loan
hereunder as set forth on Schedule 1.2 directly below the column entitled “Term
Loan Commitment,” or in the Assignment and Acceptance pursuant to which such
Lender assumed its Term Loan Commitment, in all cases as the same may be
reduced, terminated or adjusted as provided in the Agreement. The aggregate
amount of Lenders’ Term Loan Commitments is Twenty Five Million Dollars
($25,000,000).


“Term Loan Lender” mean each Lender with a Term Loan Commitment or with
outstanding Term Loan.


“Term Loan Interest Rate” means, for any given day, the greater of (a) 10.25%,
and (b) a fluctuating rate of interest per annum equal to the LIBOR Rate plus
9.5625%; provided that all times during which there is an effective LIBOR
Unavailability Notice, the Term Loan Interest Rate shall mean the Term Loan
Alternate Base Rate; provided further, that upon the occurrence of the Interest
Rate Reduction Trigger, the Term Loan Interest Rate shall be reduced by
1.0%. Any change in the Term Loan Interest Rate due to a change in the LIBOR
Rate shall be effective from and including the effective day of such change in
the LIBOR Rate. 


“Term Loan Maturity Date” means July 1, 2020.


“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Person connected with
and symbolized by such trademarks.


“USA FREEDOM Act” means The Uniting and Strengthening America by Fulfilling
Rights and Ending Eavesdropping, Dragnet-collection and Online Monitoring (USA
FREEDOM ACT) Act of 2015, Public Law 114-23 (June 2, 2015), as may be amended.


“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as may be
amended.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.


“Wells Fargo Credit Agreement” means that certain AMENDED AND RESTATED CREDIT
AGREEMENT by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent, the lenders that are parties thereto as the Lenders, and ENPHASE ENERGY,
INC., as borrower dated as of December 18, 2015, as such agreement may be
amended, restated, supplemented, amended and restated or otherwise modified from
time to time.


“Wells Fargo Guaranty and Security Agreement” means that certain AMENDED AND
RESTATED GUARANTY AND SECURITY AGREEMENT executed and delivered by Borrower and
each of the guarantor parties thereto as grantors, and WELLS FARGO BANK,
NATIONAL ASSOCIATION as agent dated as of December 18, 2015, as such agreement
may be amended, restated, supplemented, amended and restated or otherwise
modified from time to time,


“Wells Fargo Indebtedness” means the “Obligations” (as defined in the Wells
Fargo Credit Agreement) arising under the Wells Fargo Credit Agreement and
secured by the Wells Fargo Guaranty and Security Agreement.







--------------------------------------------------------------------------------




[Signature page follows.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
LENDER:
Tennenbaum Special Situations Fund IX, LLC
By Tennenbaum Capital Partners, LLC, its Investment Manager


By:
/s/ Philip Tseng
 
Name:
Philip Tseng
 
Title:
Managing Partner
 

Address:
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori and Asher Finci


Tennenbaum Special Situations IX-A, LLC
By Tennenbaum Capital Partners, LLC, its Investment Manager


By:
/s/ Philip Tseng
 
Name:
Philip Tseng
 
Title:
Managing Partner
 

Address:
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori and Asher Finci


Tennenbaum Special Situations IX-O, L.P.
By Tennenbaum Capital Partners, LLC, its Investment Manager
By:
/s/ Philip Tseng
 
Name:
Philip Tseng
 
Title:
Managing Partner
 

Address:
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori and Asher Finci


Tennenbaum Special Situations IX-C, L.P.
By Tennenbaum Capital Partners, LLC, its Investment Manager
By:
/s/ Philip Tseng
 
Name:
Philip Tseng
 
Title:
Managing Partner
 

Address:
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori and Asher Finci





--------------------------------------------------------------------------------






AGENT:


Obsidian Agency Services, Inc.


By:
/s/ Philip Tseng
 
Name:
Philip Tseng
 
Title:
Managing Partner
 








--------------------------------------------------------------------------------








BORROWER:    


Enphase Energy, Inc.
 
 
 
 
By:
/s/ Paul Nahi
 
Name:
Paul Nahi
 
Title:
President & CEO
 






--------------------------------------------------------------------------------








SCHEDULES AND EXHIBITS
Schedule 1.2 – List of Lenders and Term Loan Commitments
Exhibit A – Collateral Description
Exhibit B – Compliance Certificate
Exhibit C – Notice of Borrowing
Exhibit D –Joinder
Exhibit E – Note – Term Loan
Exhibit F – Form of Assignment and Acceptance
Exhibit G – Administrative Questionnaire
Exhibit H – Tax Certificates
Exhibit I – Interest Rate Reduction Trigger Amounts







--------------------------------------------------------------------------------






SCHEDULE 1.2
LIST OF LENDERS AND TERM LOAN COMMITMENTS
Name of Lender
Loan Commitment
Comments
Tennenbaum Special Situations Fund IX, LLC
$15,291,000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension


Tennenbaum Special Situations IX-A, LLC.


$3,052,000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension


Tennenbaum Special Situations IX-O, L.P.


3,804.000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension


Tennenbaum Special Situations IX-C, L.P.


$2,853,000.00
Lender will fund its Pro Rata Percentage of the applicable Credit Extension


TOTAL
$25,000,000
 








--------------------------------------------------------------------------------






SCHEDULE 1.4
WIRE TRANSFER INSTRUCTIONS
1.
Tennenbaum Special Situations Fund IX, LLC

Name of Bank: Wells Fargo Bank, NA
ABA Number: 121-000-248
Account Number: 6355067033
Account Name: CDO Clearing
FFC Account Number: 83486400
FFC Account Name: Tennenbaum Special Situations Fund IX, LLC


2.
Tennenbaum Special Situations IX-O, L.P.

Name of Bank: MUFG Union Bank, N.A.
ABA Number: 122-000-496
Account Number: 6733002890
Account Name: Tennenbaum Special Situations IX-O, LP


3.
Tennenbaum, Special Situations Fund IX-A, LLC

Name of Bank: Wells Fargo Bank, NA
ABA Number: 121-000-248
Account Number: 6355067033
Account Name: CDO Clearing
FFC Account Number: 79053400
FFC Account Name: Tennenbaum Special Situations Fund IX-A, LLC


4.
Tennenbaum Special Situations IX-C, L.P.

Bank Name: State Street
ABA: 011-000-028
Acct Name: Tennenbaum Special Situations IX-C LP CPUC
DDA: 10668341
Ref: Enphase Energy, Inc.





--------------------------------------------------------------------------------






EXHIBIT A


COLLATERAL DESCRIPTION


The Collateral consists of all of Borrower’s real and personal property of every
kind and nature whether now owned or hereafter acquired by, or arising in favor
of Borrower, and regardless of where located, including, without limitation, all
of Borrower’s right, title and interest in and to the following property:
 
1.
All Goods, Accounts (including health-care receivables), Pledged Accounts,
Equipment, Inventory, contract rights (excluding Intellectual Property and
Intellectual Property Licenses) or rights to payment of money, leases, license
agreements (excluding Intellectual Property and Intellectual Property Licenses),
franchise agreements, General Intangibles (excluding Intellectual Property and
Intellectual Property Licenses), Commercial Tort Claims, Documents, Instruments
(including any Promissory Notes), Chattel Paper (whether tangible or
electronic), cash and Cash Equivalents, Fixtures, letters of credit, Letter of
Credit Rights (whether or not the letter of credit is evidenced by a writing),
Securities, and all other Investment Property, Supporting Obligations, and
Financial Assets, whether now owned or hereafter acquired, wherever located,
provided however, that (i) the Collateral shall include all Accounts and General
Intangibles that consist of rights to payment and proceeds from the sale,
licensing or disposition of all or any part, or rights in, the Intellectual
Property or Intellectual Property Licenses (the “Rights to Payment”); and (ii)
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in Borrower’s Intellectual Property or Intellectual Property
Licenses is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of the date of this
Agreement, include the Intellectual Property to the extent necessary to permit
perfection of Agent’s security interest in the Rights to Payment; and

2.
All Borrower’s Books relating to the foregoing, and all additions, attachments,
accessories, accessions and improvements to any of the foregoing, and all
substitutions, replacements or exchanges therefor, and all Proceeds, insurance
claims, products, profits and other rights to payments not otherwise included in
the foregoing;

provided, that, the grant of security interest herein shall not extend to and
the term “Collateral” shall not include (a) any rights or interests held under
any contract, lease, permit, license, or license agreement covering real or
personal property of any Loan Party that are not assignable or prohibit the
grant of a security interest or lien therein by applicable law or their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (b) equipment
subject to liens permitted pursuant to Subsection (c) of the definition of
Permitted Liens where the agreements governing the capital lease obligations or
purchase money Indebtedness related thereto prohibit such security interest, for
so long as such prohibition exists; (c) voting Equity Interests of any Foreign
Subsidiary or Excluded Domestic Subsidiary, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such Foreign Subsidiary or Excluded Domestic Subsidiary; or (d) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to use trademark
applications under applicable federal law; provided, that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.
In addition, in the event that the Wells Fargo Indebtedness is secured or in the
future becomes secured by any of Borrower’s real property interests of any
nature, then all such assets shall be considered as part of the Collateral. Once
the Wells Fargo Indebtedness is no longer outstanding, all of Borrower’s real
property interests shall be considered as part of the Collateral.





--------------------------------------------------------------------------------






EXHIBIT B


COMPLIANCE CERTIFICATE




TO:           
FROM:     
DATE:


The undersigned authorized officer of ____________________ (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
among Borrower, Agent and Lenders dated as of ______________ 2016 (the
“Agreement”):
 
(I)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct on this date except that those representations and warranties expressly
referring to a specific date shall be true, accurate and complete in all
material respects as of such date; (4) Borrower, and each of its Subsidiaries,
has timely filed all required Tax Returns and reports, and Borrower has timely
paid all foreign, federal, state and local Taxes, assessments, deposits and
contributions owed by Borrower except as otherwise permitted pursuant to the
terms of Section 4.9 of the Agreement; and (5) no Liens have been levied or
claims made against Borrower or any of its Subsidiaries relating to unpaid
employee payroll or benefits of which Borrower has not previously provided
written notification to Agent.



Attached are the required documents supporting the certification, including
documentation underlying compliance with Section 5.11.  The undersigned
certifies that all the financial statements delivered with this Compliance
Certificate have been prepared in accordance with GAAP consistently applied from
one period to the next except as explained in an accompanying letter or, in the
case of monthly or quarterly financial statements, the absence of footnotes and
normal year-end adjustments.  The undersigned acknowledges that no borrowings
may be requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
Reporting Covenant
 
Required
 
Complies
 
 
 
 
 
 
Monthly financial statements
 
Monthly within 30 days (45 days if quarter end, and 60 days if year end)
 
Yes
No
 
 
 
 
 
 
Quarterly financial statements
 
Quarterly within 45 days
 
Yes
No
 
 
 
 
 
 
Annual financial statement (CPA Audited)
 
FYE within 90 days
 
Yes
No
 
 
 
 
 
 
Board approved Operating Budget
 
 FYE within 60 days after the end of year
 
Yes
No

 







--------------------------------------------------------------------------------




The following space should be used to list:
•
Intellectual Property registered (or a registration application submitted) after
the Effective Date and which has not yet been listed on a previous Compliance
Certificate, or any other permitted updates to the Perfection Certificates; and

•
any material change in the composition of (i) Borrower’s or any of its
Subsidiaries’ Intellectual Property, (ii) the registration of any copyright,
including any subsequent ownership right of Borrower or any of its Subsidiaries’
in or to any registered copyright, patent or trademark not shown in the
Perfection Certificates, and (iii) Borrower’s knowledge of an event that could
reasonably be expected to materially and adversely affect the value of its or
any of its Subsidiaries’ Intellectual Property.

    
(if no registrations or updates, state “None”)



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.” The listing of an exception
does not excuse non-compliance.)


_________________________________________________________________________________






Date:
[Borrower]
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 








--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTICE OF BORROWING
 


___________, 201_
 
TO:


Obsidian Agency Services, Inc.
c/o Tennenbaum Capital Partners, LLC 
2951 28th Street, Suite 1000
Santa Monica, CA 90405,
Attention: Todd Jaquez-Fissori 




RE:
Enphase Energy, Inc.

 
Reference is made to that certain Loan and Security Agreement, dated as of July
__, 2016 (as the same may be amended, restated, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Enphase Energy, Inc. (the “Borrower”) and ___________ and __________
(collectively, “Lenders”). Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.


Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4(a) of the
Credit Agreement that it hereby requests a borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in connection therewith, sets forth below the
information relating to the Proposed Borrowing as required by Section 2.4(a) of
the Credit Agreement:


a.The date of the Proposed Borrowing is _____________, 201_ (the “Funding
Date”).
b.The aggregate principal amount of the Proposed Borrowing is $ ______, and is
to be made under the Term Loan.
c.The proceeds are to be funded to the following account:




Bank Name:
 
 
 
Bank Address:
 
 
 
 
 
 
 
Account Number:
 
 
 
ABA Number:
 
 
 
Account Name:
 
 
 



The undersigned, being the Chief Financial Officer of Borrower, after due
inquiry hereby certifies that the following statements are true on the date
hereof, shall be true on the Funding Date, both before and after giving effect
to the Proposed Borrowing and any other Loan to be made on or before the Funding
Date:


(i)
as of the Funding Date, the representations and warranties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
respects on and as of the Funding Date to






--------------------------------------------------------------------------------




the same extent as though made on and as of the Funding Date (or to the extent
such representations and warranties specifically relate to a specified date on
and as of such specified date);
(ii)
as of the Funding Date, no event has occurred and is continuing or would result
from the consummation of the Proposed Borrowing that would constitute a Default
or an Event of Default; and

(iii)
as of the Funding Date, no injunction or other restraining order has been issued
and no hearing to cause an injunction or other restraining order to be issued is
pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by the Credit
Agreement or the making of the Proposed Borrowing or the making of a Credit
Extension under the Credit Agreement.



Delivery of an executed counterpart of this Notice of Borrowing by facsimile or
other electronic means shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------








Enphase Energy, Inc.




By:      _______________________________    
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT D


Joinder


This Joinder (the “Agreement”) is entered into as of _________ __, 201_, by and
between Obsidian Agency Services, Inc. (“Agent”) and _________________, a
______________ [corporation / limited liability company] (“Co-Borrower”).


WHEREAS, as a condition to Agent and Lenders entering into that certain Loan and
Security Agreement dated ___________, 2016, as such may be amended, restated,
supplemented, amended and restated or otherwise modified from time to time (the
“Credit Agreement”) with Enphase Energy, Inc. (“Borrower”), Agent and Lenders
require that each of Borrower’s Subsidiaries agree to become bound by Credit
Agreement as if such entity were a party thereto, as modified by this Agreement.


WHEREAS, Co-Borrower is a Subsidiary.


WHEREAS, Co-Borrower acknowledges and agrees that it derives a substantial
benefit from the Credit Agreement even if it does not directly receive proceeds
thereunder, and that it is willing to deliver this Agreement in order to induce
Lenders to extend such credit.


NOW, THEREFORE, based on the promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
Agent, Lenders and Co-Borrower hereby agree:


1.
Capitalized terms used but not defined herein shall have the meaning provided in
the Credit Agreement. The recitals set forth above are incorporated herein by
reference.

2.
By signing below, Co-Borrower shall be bound by the Credit Agreement as if it
were Borrower with the following exceptions:

a.
Co-Borrower is a ______________ [corporation/ LLC/etc.];

b.
Co-Borrower shall not be entitled to submit a Notice of Borrowing or otherwise
be entitled to require Lenders to make a Credit Extension to Co-Borrower, it
being acknowledged that only Borrower has any right to such obtain funds from
Lenders;

c.
Co-Borrower need not maintain separate insurance as long as it is covered under
Borrower’s insurance in compliance with Section 5.6 of the Credit Agreement.

d.
Co-Borrower need not provide the periodic information or reports required by
Section 5.2 of the Credit Agreement as long as the information and reports
submitted by Borrower contains complete and accurate information for
Co-Borrower; and

e.
Neither Agent nor Lender shall be required to provide Co-Borrower with any
notice or other deliverables under the Credit Agreement, it being agreed that
Co-Borrower shall look exclusively to Borrower for all such items. In
furtherance thereof, to the extent that Agent or Lenders have any duties,
obligations or responsibilities to Borrower under the Credit Agreement, those
duties, obligations and responsibilities will be limited to Borrower and not
extend to Co-Borrower.

3.
[Co-Borrower’s securities have not been certificated. If Co-Borrower
certificates its securities, it shall immediately deliver the original
certificate evidencing such securities to Agent and shall follow Agent’s
directions regarding such securities after the occurrence and during the
continuation of any Event of Default.]






--------------------------------------------------------------------------------




4.
The provisions of Sections 11, 13 and 14 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis.

5.
Co-Borrower acknowledges that the providing of this Agreement to Agent is
integral and material to Agent and Lenders’ decision to proceed with the Credit
Agreement, without which Agent and Lenders would not proceed. Co-Borrower
further agrees that it is receiving substantial and material benefits from
Borrower’s execution of the Credit Agreement and receipt of the loan proceeds
thereunder, even if the loan proceeds have not directly been made available to
Co-Borrower. At a minimum, Co-Borrower acknowledges that it has received
reasonably equivalent value in connection with the execution and delivery of
this Agreement. Co-Borrower waives, for itself and any successors (e.g., an
assignee for the benefit of creditors, a receiver, a trustee in Bankruptcy, a
debtor-in-possession, etc.), to the fullest extent provided by law, any rights
or remedies regarding the enforceability of this Agreement, including without
limitation, that Co-Borrower did not receive adequate consideration in
connection with this Agreement or any of the transactions or agreements relating
thereto.





[signatures continued on the following page]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Joiner to be executed as
of the date first written above.
 
AGENT:


Obsidian Agency Services, Inc.




By: ________________________________
Name: _____________________________
Title: _______________________________




CO-BORROWER:


[__________________________________]


By: ________________________________
Name: _____________________________
Title: _______________________________









--------------------------------------------------------------------------------




EXHIBIT E


Note – Term Loan


FORM OF TERM NOTE
$_______.00    _______ ___, 20__
FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a [______________] (the
“Borrower”, together with all successors and assigns), promises to pay [NAME OF
LENDER] hereinafter, together with its successors in title and permitted
assigns, “Lender”), the principal sum of _________ DOLLARS ($_____.00), or such
lesser amount as is outstanding from time to time, on the dates and in the
amounts set forth in the Credit Agreement (as hereafter defined), with interest,
fees, expenses and costs at the rate and payable in the manner stated in the
Credit Agreement. As used herein, the “Credit Agreement” means and refers to
that certain Loan and Security Agreement, dated as of [DATE OF AGREEMENT] (as
such may be amended, restated, supplemented, amended and restated or otherwise
modified from time to time) by and among Borrower, Lender and Obsidian Agency
Services, Inc. as Agent (in such capacity, including any successor thereto, the
“Agent”) and as Agent for Lenders. Agent. Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.
This Term Note is a “Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. This Term Note is also
entitled to the benefits of the Credit Agreement and is secured by the
Collateral. The principal of, and interest on, this Term Note shall be payable
at the times, in the manner, and in the amounts as provided in the Credit
Agreement and shall be subject to prepayment and acceleration as provided
therein. Agent’s books and records concerning the Term Loan, the accrual of
interest and fees thereon and the repayment of such Term Loan shall be prima
facie evidence of the indebtedness to Lender hereunder, absent manifest error.
No delay or omission by Lender or Agent in exercising or enforcing any of its
powers, rights, privileges, remedies or discretions hereunder shall operate as a
waiver thereof on that occasion nor on any other occasion. No waiver of any
Event of Default shall operate as a waiver of any other Event of Default, nor as
a continuing waiver.
Borrower waives presentment, demand, notice and protest, and also waives any
delay on the part of the holder hereof. Borrower assents to any extension or
other indulgence (including, without limitation, the release or substitution of
Collateral) permitted by Agent, Agent and/or Lender with respect to this Term
Note and/or any Loan Document or any extension or other indulgence with respect
to any other liability or any collateral given to secure any other liability of
Borrower or any other Person obligated on account of this Term Note.
This Term Note shall be binding upon Borrower and upon its successors, assigns,
and representatives, and shall inure to the benefit of Lender and its
successors, endorsees and assigns.
Borrower agrees that any action or proceeding arising out of or relating to this
Term Note or for recognition or enforcement of any judgment, may be brought in
any California State court or Federal court of the United States of America
sitting in Los Angeles, and any appellate court from any thereof, and by
execution and delivery of this Term Note, Borrower and Lender each consent, for
itself and in respect of its property, to the exclusive jurisdiction of those
courts. Each of Borrower and, by its acceptance hereof, Lender, irrevocably and
unconditionally waives, to the fullest extent that it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Term Note in any California State or Federal court. Each of Borrower and,
by its acceptance hereof, Lender, hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.





--------------------------------------------------------------------------------




THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO ITS CONFLICT OF
LAW PRINCIPALS.
Each of Borrower and, by its acceptance hereof, Lender, makes the following
waiver knowingly, voluntarily, and intentionally, and understands that Lender or
Borrower, as applicable, are each relying thereon. EACH OF BORROWER AND LENDER
BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS TERM NOTE. If such waiver is for any reason not enforceable as provided,
then the provisions of Sections 11.3 and 11.4 of the Credit Agreement shall be
deemed incorporated herein by reference.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.


[NAME OF BORROWER]


By:                     
Name:
Title:


[SIGNATURE PAGE TO FORM OF TERM NOTE]





--------------------------------------------------------------------------------






TERM LOAN AND PAYMENTS
Date
 
Amount of Term Loan
 
Maturity Date
 
Payments of Principal/Interest
 
Principal Balance of Term Note
 
Name of Person Making this Notation












--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Loan and Security Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.
For an agreed consideration set forth below as the “Purchase Price”, [the][each]
Assignor hereby irrevocably sells and assigns to [the Assignee][the respective
Assignees], and[the][each] Assignee hereby irrevocably purchases and assumes
from [the Assignor][the respective Assignors], subject to and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
(express or implied) by [the][any] Assignor.
1.
Assignor[s]:    ____________

2.
Assignee[s]:    ____________

____________
    [for each Assignee identify Lender]
3.
Borrower: Enphase Energy, Inc., a Delaware corporation

4.
Agent: Obsidian Agency Services, Inc., a California corporation, including any
successor thereto, as the “Agent” under the Credit Agreement.

5.
Credit Agreement: The Loan and Security Agreement, dated as of ______, 2016,
among Enphase Energy, Inc., a Delaware corporation, as Borrower, Lenders from
time to time party thereto, and Obsidian Agency Services, Inc., a Delaware
corporation, as agent for Lenders.

6.
Term Loan Assigned Interest:






--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]
Aggregate Amount of Term Loan 
 for all Lenders 
Amount of Term 
Loan Assigned 
Percentage Assigned of Term Loan 
CUSIP
Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



7.
Reserved.

8.    Purchase Price: $     
9.    Trade Date: _______
Effective Date: ________________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------




The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:                     
Name:
Title:


ASSIGNEE


[NAME OF ASSIGNEE]


By:                     
Name:
Title:


Consented to and Accepted:
Obsidian Agency Services, Inc. as Agent


By:     
Name:
Title:







--------------------------------------------------------------------------------






Annex 1


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that it is
the legal and beneficial owner of the interest being assigned thereby free and
clear of any adverse claim and that its Commitment, and the outstanding balance
of its Loan, without giving effect to the assignments pursuant thereto, are as
set forth herein; and (b) except as set forth in (a) above, makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant to the Credit Agreement, or the financial condition of, Borrower or any
Subsidiary or the performance or observance by Borrower or any Subsidiary of any
of its obligations under the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant to the Credit Agreement.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
is legally authorized to enter into such Assignment and Acceptance; (ii) it
meets all the requirements to be an assignee under Section 13.1 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
13.1 of the Credit Agreement); (iii) from and after the Effective Date referred
to in this Assignment and Acceptance, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type; (v) it has,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest; (vi) it is not the Excluded Lender and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.2 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) will
independently and without reliance upon Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms of the Credit Agreement,
together with such powers as are reasonably incidental thereto; and I agrees
that it will perform in accordance with their terms all the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Acceptance may be executed in any
number of counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which
together shall constitute one





--------------------------------------------------------------------------------




instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the internal laws of the State of California.
4.    Eligible Assignee. Each Person who is to become a Lender under the Credit
Agreement is required to meet the requirements in Section 13.1 of the Credit
Agreement and be approved in writing by Agent.





--------------------------------------------------------------------------------








EXHIBIT G
ADMINISTRATIVE QUESTIONNAIRE
[AGENT LOGO]
Enphase Energy, Inc.
Obsidian Agency Services, Inc., c/o Tennenbaum Capital Partners, LLC, 2951 28th
Street, Suite 1000, Santa Monica, CA 90405, Attention: Todd Jaquez-Fissori,
(Email: todd.fissori@tennenbaumcapital.com), with a copy (which shall not
constitute notice) to PremierCounsel LLP, Attention: Steven O. Gasser (Fax No.
(415) 357-1414 and Email: sgasser@premiercounsel.com)
Return form to:

Obsidian Agency Services, Inc.,
c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA 90405
Attention: Todd Jaquez-Fissori
Email: todd.fissori@tennenbaumcapital.com

















It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.











Legal Name of Lender to appear in Documentation:
 






--------------------------------------------------------------------------------






Tax ID Number:_________________


Signature Block
Information:___________________________________________________________


 
 
 
 
 
 
 
 
 
Signing Credit Agreement
 
Yes
¨
 
No
¨
 
Coming in via Assignment
 
Yes
¨
 
No
¨



Type of Lender:
Bank | Asset Manager | Broker/Dealer | CLO/CDO | Finance Company | Hedge Fund |
Insurance | Mutual Fund | Pension Fund |Other Regulated Investment Fund |Special
Purpose Vehicle |Other-please specify) |


Lender Parent:        
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.



 
Primary Credit Contact
 
Secondary Credit Contact
Syndicate-level information (which may contain material non-public information
about Borrower and its related parties or their respective securities) will be
made available to the Credit Contact(s). The Credit Contacts identified must be
able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 
 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 










--------------------------------------------------------------------------------






Lender’s Domestic Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 



Lender’s Foreign Wire Instructions
 
Currency:
 
Bank Name:
 
Swift/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 






--------------------------------------------------------------------------------








Agent’s Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 






--------------------------------------------------------------------------------






Tax Documents

NON-U.S. LENDER INSTITUTIONS :
I.
Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (Certificate of
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Entities), b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or
Business), or c.) Form W-8EXP (Certificate of Foreign Government or Governmental
Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN-E for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
 II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
 U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your Non-U.S. or U.S. institution must be completed
and returned on or prior to the date on which your institution becomes a Lender
under the Credit Agreement. Failure to provide the proper tax form when
requested may subject your institution to U.S. tax withholding.







--------------------------------------------------------------------------------






Exhibit H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Enphase Energy, Inc., a Delaware corporation, each Lender (as defined in
Section 14 therein) and Obsidian Agency Services, Inc., a California
corporation, in its capacity as administrative and collateral agent for Lenders
(the “Agent”).
Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881I(3)(A) of the IRC, (iii) it is not a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the IRC and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the IRC.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:                                                                                        
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------




EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Enphase Energy, Inc., a Delaware corporation, each Lender (as defined in
Section 14 therein) and Obsidian Agency Services, Inc., a California
corporation, in its capacity as administrative and collateral agent for Lenders
(the “Agent”).
Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881I(3)(A) of the IRC, (iii) it is not
a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the IRC, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:                                                                                        
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------




EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Enphase Energy, Inc., a Delaware corporation, each Lender (as defined in
Section 14 therein) and Obsidian Agency Services, Inc., a California
corporation, in its capacity as administrative and collateral agent for Lenders
(the “Agent”).
Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881I(3)(A) of the IRC, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
By:                                                                                        
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------




EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan and Security Agreement dated as of [ ] (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among Enphase Energy, Inc., a Delaware corporation, each Lender (as defined in
Section 14 therein) and Obsidian Agency Services, Inc., a California
corporation, in its capacity as administrative and collateral agent for Lenders
(the “Agent”).
Pursuant to the provisions of Section 1.11 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881I(3)(A) of the IRC, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
By:                                                                                        
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





Exhibit I
INTEREST RATE REDUCTION TRIGGER AMOUNTS
For the twelve consecutive month period beginning July 1, 2016 and ending June
30, 2017, Borrower’s Revenue shall be not less than $379,350,000 and Borrower’s
EBITDA shall not be less than negative $13,794,000 (e.g., EBIDTA shall not be
negative $14,000,000).


